Exhibit 10.1

 

EXECUTION VERSION

 

PURCHASE AND SALE AGREEMENT

 

This PURCHASE AND SALE AGREEMENT (the “Agreement”) is made and entered into as
of the 16th day of September, 2014 (the “Effective Date”), by and among INLAND
REAL ESTATE INCOME TRUST, INC., a Maryland corporation (“Buyer”), and the
entities set forth on Exhibit A attached hereto and incorporated herein (each, a
“Seller” and collectively, “Sellers”).

 

RECITALS

 

1.                                      Each Seller is the owner of that certain
property more particularly described on Exhibit A and Exhibit A-1 attached
hereto and incorporated herein (each, a “Property” and collectively, the
“Properties”); further defined to include (for each Property) items 1-7 on
attached Exhibit A.

 

2.                                      Sellers desire to sell to Buyer, and
Buyer desires to purchase from Sellers, the Properties, in three separate
closings and upon the terms and subject to the conditions of this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained,
Sellers and Buyer agree as follows:

 

ARTICLE I
DEFINITIONS AND RULES OF CONSTRUCTION

 

Section 1.1.                                 Definitions.  For purposes of this
Agreement, the following terms shall have the following meanings:

 

“Acquired Properties” means, with respect to any Closing, the Properties owned
by the Sellers to be acquired at such Closing.

 

“Action” means any legal action, government investigation, or similar
proceeding, including suits, arbitrations and mediations.

 

“Aggregate Net Purchase Price” shall have the meaning set forth in
Section 2.2(a).

 

“Agreement” shall have the meaning set forth in the preamble.

 

“Applicable Laws” means all common law, statutes, ordinances, rules, regulations
and Orders of any Governmental Entity applicable to the Properties or the
Sellers.

 

“Assignment of Leases” shall have the meaning set forth in Section 3.2(a)(iii).

 

“Assumed Financing” means those certain loans encumbering the Properties
identified on Exhibit A, which Buyer intends to assume in connection with a
Closing, and any other loans

 

--------------------------------------------------------------------------------


 

encumbering the Properties which Buyer intends to assume following notice to
Sellers pursuant to Section 2.4.

 

“Authorization” means any authorization, approval, consent, certificate,
license, permit or franchise of or from any Governmental Entity or pursuant to
any Applicable Law.

 

“Bay Park Closing” shall have the meaning set forth in Section 3.1(e).

 

“Bay Park Opt-Out Expiration Date” shall have the meaning set forth in
Section 3.1(e).

 

“Bay Park Property” means the Property identified as “Village at Bay Park” on
Exhibit A.

 

“Bay Park Purchase Price” shall mean the amount of $19,700,045.

 

“Bay Park Seller” means the Seller of the Village at Bay Park Property.

 

“Bay Park Seller’s Opt-Out Notice” shall have the meaning set forth in
Section 3.1(e).

 

“Business Day” means a day other than a Saturday, Sunday or national holiday on
which commercial banks in Indianapolis, Indiana are authorized or required by
law to close.

 

“Buyer” shall have the meaning set forth in the preamble.

 

“Buyer Ancillary Documents” shall have the meaning set forth in Section 4.3(b).

 

“Buyer Closing Documents” shall have the meaning set forth in Section 3.2(b).

 

“Buyer’s Bay Park Notice” shall have the meaning set forth in Section 3.1(e).

 

“Buyer’s Expenses” means, except as provided otherwise in this Agreement,
Buyer’s attorneys’ fees, all loan assumption costs, all prepayment and
defeasance costs for loans not assumed, all costs of endorsements to any owner’s
policies of title insurance and the premium for any lender’s policies of title
insurance or endorsements thereto, Buyer’s due diligence costs, including the
costs of any Surveys, environmental reports, appraisals, or any other due
diligence items and one-half of all escrow and closing costs charged by the
Escrow Agent.

 

“Buyer’s Representatives” shall have the meaning set forth in Section 5.2.

 

“Buyer’s Title Notice” has the meaning set forth in Section 9.2.

 

“Casualty” shall have the meaning set forth in Section 9.6.

 

“CERCLA” shall have the meaning set forth in Section 8(b).

 

“Closing” or “Closings” means, as applicable in the particular context, either
(a) individually, the First Closing, the Second Closing or the Bay Park Closing,
or (b) collectively, the First Closing, the Second Closing and the Bay Park
Closing.

 

2

--------------------------------------------------------------------------------


 

“Closing Survey Certificate” shall have the meaning set forth in
Section 3.2(a)(xi).

 

“Contracts” shall have the meaning set forth in Exhibit A.

 

“Disclosure Notice” shall have the meaning set forth in Section 4.6.

 

“Disclosures” shall have the meaning set forth in Section 8(a).

 

“Earnest Money” shall have the meaning set forth in Section 2.3.

 

“Effective Date” shall have the meaning set forth in the preamble.

 

“Effective Time” shall have the meaning set forth in Section 3.1(b).

 

“Escrow” shall have the meaning set forth in Section 3.1(b).

 

“Escrow Agent” means Chicago Title Insurance Company, 10 South LaSalle Street,
Suite 3100, Chicago, Illinois 60603, attention: Nancy Castro, Vice President
(phone: 312-223-2709) (facsimile: 312-223-3409).

 

“FATF” shall have the meaning set forth in Section 4.1(i).

 

“First Closing” shall have the meaning set forth in Section 3.1(c).

 

“First Closing Sellers” means the Sellers of the Properties that will be
included in the First Closing.

 

“First Closing Purchase Price” shall have the meaning set forth in
Section 3.1(a).

 

“General Assignment” shall have the meaning set forth in Section 3.2(a)(iv).

 

“Governmental Entity” means any government, governmental entity, department,
commission, board, agency or instrumentality, and any court, tribunal, or
judicial or arbitral body, whether, federal, state or local.

 

“Hazardous or Toxic Materials” means any substance or material which is
(i) designated, defined, classified or regulated as a hazardous substance,
hazardous material, hazardous waste, pollutant or contaminant under any
Applicable Laws, as currently in effect as of the date of this Agreement,
(ii) petroleum hydrocarbon, including crude oil or any fraction thereof and all
petroleum products or materials and substances containing petroleum or other
hydrocarbons, (iii) PCBs, (iv) lead, (v) friable asbestos, (vi) flammable
explosives, (vii) infectious materials or (viii) radioactive materials.

 

“Impositions” shall have the meaning set forth in Section 3.4(a)(ii).

 

“Indemnified Parties” shall have the meaning set forth in Section 5.2(d).

 

“Information” shall have the meaning set forth in Section 11.11.

 

3

--------------------------------------------------------------------------------


 

“Intangible Property” shall have the meaning set forth in Exhibit A.

 

“Kite Estoppel” shall have the meaning set forth in Section 6.1(g).

 

“Knowledge Individuals” shall have the meaning set forth in Section 4.2.

 

“Knowledge of Seller” has the meaning set forth in Section 4.2.

 

“Leases” shall have the meaning set forth in Exhibit A.

 

“Leasing Costs” shall have the meaning set forth in Section 3.2(b)(vii).

 

“Liens” means mortgages or deeds of trust, adverse claims, judgment liens,
mechanic’s or materialmen’s liens, liens evidencing delinquent taxes or
assessments, security interests, pledges and other liens of similar nature.

 

“Losses” shall have the meaning set forth in Section 5.2(d).

 

“Major Tenant” shall have the meaning set forth in Section 6.1(f).

 

“Merger Date” shall mean July 1, 2014.

 

“OFAC” shall have the meaning set forth in Section 4.1(i).

 

“Order” means any award, injunction, judgment, decree, order, ruling, subpoena
or verdict or other decision issued, promulgated or entered by or with any
Governmental Entity of competent jurisdiction.

 

“Permitted Exceptions” shall have the meaning set forth in Section 6.1(c).

 

“Person” means any individual or entity (including partnerships, corporations,
limited liability companies, trusts and Governmental Entities).

 

“Personal Property” shall have the meaning set forth in Exhibit A.

 

“Preapproved Leases” shall have the meaning set forth in Section 3.4(b)(vii).

 

“Property” shall have the meaning set forth in the Recitals.

 

“Properties” shall have the meaning set forth in the Recitals.

 

“Purchase Price” shall mean the amount of $318,130,576 in gross and, with
respect to an individual Property, the amount indicated on Exhibit A for that
Property. For purposes of clarity, Buyer and Sellers agree that the total amount
of the Purchase Price shall not include the Bay Park Purchase Price.

 

“Purchase Right” shall have the meaning set forth in Section 6.1(e).

 

“Real Estate” shall have the meaning set forth in Exhibit A.

 

4

--------------------------------------------------------------------------------


 

“Reimbursable Amounts” shall have the meaning set forth in Section 9.6.

 

“Rent Roll” shall have the meaning set forth in Section 3.4(b)(vii).

 

“Second Closing” has the meaning set forth in Section 3.1(d).

 

“Second Closing Sellers” means the Sellers of the Properties which will be
included in the Second Closing.

 

“Second Closing Purchase Price” means the sum of the individual Purchase Prices
for each Property included in the Second Closing.

 

“Seller” shall have the meaning set forth in the preamble.

 

“Seller Closing Documents” shall have the meaning set forth in Section 3.2(a).

 

“Seller’s Negative Title Notice” has the meaning set forth in Section 9.3.

 

“Sellers’ Expenses” means, except as provided otherwise in this Agreement,
Sellers’ attorneys’ fees, the title insurance premiums for the owner’s policies
of title insurance, any search and exam fees for the title commitments,
substitution costs for replacing the Property labeled “Whispering Ridge” on
Exhibit A with respect to the loan in connection with Whispering Ridge, any
Transfer Taxes (provided that Buyer shall work with Sellers to minimize such
Transfer Taxes), and one-half of all escrow and closing costs charged by the
Escrow Agent.

 

“Sellers” shall have the meaning set forth in the preamble.

 

“Sellers and/or their Affiliates” shall have the meaning set forth in
Section 8(b).

 

“Survival Period” shall have the meaning set forth in Section 4.5.

 

“Taking” shall have the meaning set forth in Section 9.5.

 

“Title Commitments” shall have the meaning set forth in Section 9.1.

 

“Title Company” shall mean the Escrow Agent.

 

“Transfer Taxes” means sales, use, transfer, real property transfer, recording,
documentary, stamp, registration, stock, deed or other transfer taxes and fees
payable in connection with the transactions contemplated by this Agreement.

 

“Trued-Up Additional Rents” shall have the meaning set forth in
Section 3.2(b)(ix).

 

“USA Patriot Act” has the meaning set forth in Section 4.1(i).

 

“Unpermitted Exceptions” has the meaning set forth in Section 9.2.

 

“Vacant Space” shall have the meaning set forth in Section 3.4(b)(vii).

 

5

--------------------------------------------------------------------------------


 

Section 1.2.                                 Rules of Construction.

 

(a)                                 Elements of this Agreement; Schedules.  When
a reference is made in this Agreement to a Recital, an Article, a Section, an
Appendix, an Exhibit or a Schedule, such reference is to a Recital, Article or
Section of, or a Schedule, Appendix or Exhibit to, this Agreement, unless
otherwise indicated.  All Schedules, Appendices and Exhibits attached to this
Agreement and referred to herein are incorporated in and made a part of this
Agreement as if set forth in full herein.  Any capitalized terms used in any
Schedule, Appendix or Exhibit but not otherwise defined therein shall have the
meaning given to such term in this Agreement.

 

(b)                                 Meaning of “Include” and Variations
Thereof.  Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be understood to be followed by the words “without
limitation.”

 

(c)                                  Use of Pronouns.  Pronouns, including “he,”
“she” and “it,” when used in reference to any person, shall be deemed applicable
to entities or individuals, male or female, as appropriate in any given case.

 

(d)                                 Headings.  Article, Section and other
headings contained in this Agreement are for reference purposes only and are not
intended to describe, interpret, define or limit the scope, extent or intent of
any provision of this Agreement.

 

(e)                                  Obligations of Good Faith and Commercial
Reasonableness.  The parties shall perform their obligations hereunder in good
faith and, except to the extent that a party is expressly authorized to act
otherwise (such as a provision authorizing a party to make a decision in its
sole discretion), the parties shall act in a commercially reasonable manner.

 

ARTICLE II
PURCHASE AND SALE OF THE PROPERTIES

 

Section 2.1.                                 Purchase and Sale.  Upon the terms
and subject to the conditions of this Agreement, each Seller shall sell, assign,
transfer, convey and deliver to Buyer, and Buyer shall purchase from each
Seller, all right, title and interest in, to and under the Properties, in three
(3) individual Closings, as follows:

 

(a)                                 effective as of the Effective Time for the
First Closing, the Properties of the First Closing Sellers;

 

(b)                                 effective as of the Effective Time for the
Second Closing, the Properties of the Second Closing Sellers; and

 

(c)                                  effective as of the Effective Time for the
Bay Park Closing, the Bay Park Property.

 

Section 2.2.                                 Purchase Price.

 

(a)                                 Aggregate Net Purchase Price.  Upon the
terms and subject to the conditions of this Agreement, the aggregate net
purchase price to be paid by Buyer to Sellers for the Properties

 

6

--------------------------------------------------------------------------------


 

shall be (x) the sum of (i) the First Closing Purchase Price, (ii) the Second
Closing Purchase Price and (iii) the Bay Park Purchase Price, minus (y) the
amount of the then-principal balance of the aggregate Assumed Financing,
together with accrued and unpaid interest thereon, actually assumed by Buyer at
a Closing (the “Aggregate Net Purchase Price”). The relevant portion of the
Aggregate Net Purchase Price shall be paid at each individual Closing as set
forth in Sections 2.2(b), (c), (d) and (e).

 

(b)                                 First Closing.  At the First Closing, Buyer
shall deliver to the Escrow Agent an amount in cash by wire transfer equal to
the First Closing Purchase Price, net of the then-current principal balance of
any applicable Assumed Financing, together with any accrued and unpaid interest
thereon, actually assumed.

 

(c)                                  Second Closing.  At the Second Closing,
Buyer shall deliver to the Escrow Agent an amount in cash by wire transfer equal
to the Second Closing Purchase Price, net of the then-current principal balance
of any applicable Assumed Financing, together with any accrued and unpaid
interest thereon, actually assumed.

 

(d)                                 Bay Park Closing. At the Bay Park Closing,
Buyer shall deliver to the Escrow Agent an amount equal to the Bay Park Purchase
Price, net of the then-current principal balance of any applicable Assumed
Financing, together with any accrued and unpaid interest thereon, actually
assumed.

 

(e)                                  General.  Each of the First Closing
Purchase Price, the Second Closing Purchase Price and the Bay Park Purchase
Price, is subject to off-sets, credits and pro-rations as set forth in this
Agreement.

 

Section 2.3.                                 Earnest Money. Within three
(3) business days after the Effective Date, Buyer shall deliver to Seller an
earnest money deposit of Five Hundred Thousand and No/100 Dollars ($500,000.00)
(the “Earnest Money”). The Earnest Money shall be non-refundable (except in the
instance of a default by Sellers under this Agreement and Sellers’ failure to
cure such default) and will be distributed to Sellers upon any termination of
this Agreement as independent consideration for Sellers’ performance under this
Agreement. At the First Closing, one half of the Earnest Money shall be
applicable to the First Closing Purchase Price as a credit and shall then be
deemed nonrefundable under any circumstances, and at the Second Closing, the
other half of the Earnest Money shall be applicable to the Second Closing
Purchase Price as a credit.

 

Section 2.4.                                 Assumed Financing.  Sellers and
Buyer acknowledge that, at the applicable Closing, Buyer will assume the loans
encumbering the Properties identified on Exhibit A as “Eastside Junction” and
“Harvest Square”. Buyer shall have the right to also assume the loans
encumbering any other Property, so long as (i) Buyer gives Sellers written
notice of Buyer’s intention to assume a particular loan no later than thirty
(30) days after the Effective Date, and (ii) the loan assumption process does
not materially delay the applicable Closing for the Property for which the loan
is being assumed.

 

7

--------------------------------------------------------------------------------


 

ARTICLE III
THE CLOSINGS

 

Section 3.1.                                 Property Selection; Closings;
Effective Time.

 

(a)                                 Properties 1-9 (described upon Exhibit A)
will be included in the First Closing. The sum of the individual Purchase Prices
for each of the Properties sold at the First Closing shall be considered the
“First Closing Purchase Price”.  The remaining Properties (other than the Bay
Park Property) shall be included in the Second Closing.

 

(b)                                 Each individual Closing of the purchase and
sale of the Properties shall take place in an escrow facilitated by the Escrow
Agent (each, an “Escrow”).  Each individual Closing shall take place pursuant to
separate written escrow closing instructions consistent with this Agreement,
customarily used in similar transactions, and mutually agreeable to Buyer and
Escrow Agent, and separately, Sellers and the Escrow Agent and signed by them or
their respective counsel in advance of the date of the Closing.  The purchase
and sale of the Properties shall be effective as of 12:01 a.m. on the date of
each Closing (the “Effective Time”).

 

(c)                                  The first closing of the purchase and sale
of the Properties shall occur on December 15, 2014 (such date hereinafter
referred to as the “First Closing”).

 

(d)                                 The second closing for the purchase and sale
of the Properties shall occur on March 16, 2015, or on a sooner date in the sole
discretion of Sellers with at least twenty (20) days’ written notice to Buyer
(such date hereinafter referred to as the “Second Closing”).

 

(e)                                  The third closing for the purchase and sale
of the Bay Park Property shall occur on June 15, 2015 (such date hereinafter
referred to as the “Bay Park Closing”). Notwithstanding the foregoing, Buyer
shall have the right to either (i) opt out of the Bay Park Closing for any
reason or for no reason at all, or (ii) irrevocably commit to purchasing the Bay
Park Property by providing the Bay Park Seller and Escrow Agent with written
notice (“Buyer’s Bay Park Notice”) of Buyer’s decision to either opt out of the
Bay Park Closing or irrevocably commit to purchasing the Bay Park Property by
5:00 p.m., Indianapolis, Indiana local time on June 8, 2015 (the “Bay Park
Opt-Out Expiration Date”). The Bay Park Seller may elect to withdraw the Bay
Park Property from the Bay Park Closing for any reason or for no reason at all
by providing Buyer and Escrow Agent with written notice (the “Bay Park Seller’s
Opt-Out Notice”) of the Bay Park Seller’s decision to opt out of the Bay Park
Closing, provided that the Bay Park Seller delivers the Bay Park Seller’s
Opt-Out Notice to Buyer and Escrow Agent before the earlier of (i) the date the
Bay Park Seller receives Buyer’s Bay Park Notice, or (ii) the Bay Park Opt-Out
Expiration Date.

 

(f)                                   The Escrow Agent will close each Escrow on
the date of each individual Closing if all of the closing conditions set forth
in Article VI have been satisfied (or any unsatisfied closing condition has been
waived in writing by the party who is the direct beneficiary of the waived
condition).

 

8

--------------------------------------------------------------------------------


 

Section 3.2.                                 Transactions to be Effected.  At
each individual Closing:

 

(a)                                 The applicable Seller shall execute,
acknowledge and deliver, or cause to be executed, acknowledged and delivered, to
the Escrow Agent (collectively, the “Seller Closing Documents”):

 

(i)                                     a limited or special warranty deed in a
form reasonably acceptable to Sellers and Buyer, subject to the Permitted
Exceptions;

 

(ii)                                  a bill of sale in a form of Exhibit B
attached hereto;

 

(iii)                               an assignment and assumption agreement as to
the Leases, in the form of Exhibit C attached hereto (the “Assignment of
Leases”);

 

(iv)                              an assignment and assumption agreement as to
the Contracts and Intangible Property, in the form of Exhibit D attached hereto
(the “General Assignment”);

 

(v)                                 a certificate stating such Seller’s U.S.
taxpayer identification number and that Seller is not a foreign person within
the meaning of Section 1445 of the Internal Revenue Code;

 

(vi)                              a notice, which Buyer may send to each of the
tenants of an Acquired Property informing the tenants of the sale of the
Property and directing that all rent and other sums payable under such tenant’s
lease or sublease is to be paid as set forth in the notice;

 

(vii)                           a vendor’s certificate in form acceptable to
Seller and sufficient for the Title Company to delete the standard “non-survey”
exceptions from each owner’s policy of title insurance; such evidence of such
Seller’s power and authority; and such other documents and agreements as the
Title Company may reasonably require in order to issue each owner’s policy of
title insurance;

 

(viii)                        a closing statement;

 

(ix)                              all keys, access codes or combinations
applicable to the Property;

 

(x)                                 a rent roll for each Acquired Property
certified as of the applicable Closing as true and correct to Seller’s knowledge
prepared by Seller;

 

(xi)                              a certificate (the “Closing Survey
Certificate”) stating that, since the Merger Date, Seller has not modified the
boundaries of the Property or materially modified the exterior of any buildings
on the Property, or to the extent that such modifications have been made, a
disclosure statement regarding the same;

 

(xii)                           any additional documents Title Company may
reasonably require for the proper consummation of the transactions contemplated
by this Agreement or that may be usual and customary in closing similar
transactions in the state in which such Property is located (including, as
applicable, (i) all transfer declarations, (ii) such forms, if any, as

 

9

--------------------------------------------------------------------------------


 

may be required to provide for withholding from Sellers net proceeds of sale as
required to comply with taxation requirements of each jurisdiction in which a
Property is located, and (iii) a bulk sales stop order (or like documentation)
issued by the Department of Revenue of each state);

 

(xiii)                        as applicable to such Closing, the documentation
required to be executed and delivered in connection with the assumption by Buyer
of any Assumed Financing;

 

(xiv)                       a certificate reaffirming as of the applicable
Closing the representations and warranties of such Seller set forth in this
Agreement, subject to any disclosures or modifications; and

 

(xv)                          such other documents and certificates as Buyer or
its counsel may reasonably request at no material cost or liability to Sellers
to consummate the transactions contemplated by this Agreement.

 

(b)                                 Buyer shall execute, acknowledge and
deliver, or cause to be executed, acknowledged and delivered, to the Escrow
Agent (collectively, the “Buyer Closing Documents”):

 

(i)                                     a certificate reaffirming as of the
applicable Closing the representations and warranties of Buyer set forth in this
Agreement, subject to any disclosures or modifications;

 

(ii)                                  a counterpart to each Assignment of
Leases;

 

(iii)                               a counterpart to each General Assignment;

 

(iv)                              a closing statement;

 

(v)                                 any additional documents Title Company may
reasonably require for the proper consummation of the transactions contemplated
by this Agreement or that may be usual and customary in closing similar
transactions in the state in which such Property is located;

 

(vi)                              as applicable to such Closing, the
documentation required to be executed and delivered in connection with the
assumption by Buyer of any Assumed Financing; and

 

(vii)                           such other documents and certificates as Sellers
or their counsel may reasonably request at no material cost or liability to
Buyer to consummate the transactions contemplated by this Agreement.

 

(c)                                  Buyer and Sellers shall execute,
acknowledge and deliver, or cause to be executed, acknowledged and delivered, to
the Escrow Agent such documents as the Title Company may reasonably require to
establish the authority of Buyer and Sellers, respectively, to complete the
Closing.

 

10

--------------------------------------------------------------------------------


 

Section 3.3.                                 Closing Costs.  At each individual
Closing, Buyer shall pay the Buyer’s Expenses and Seller shall pay the Sellers’
Expenses.

 

Section 3.4.                                 Credits and Prorations.

 

(a)                                 The following items shall be apportioned
with respect to each Property, on a Property-by-Property basis, as of 11:59 p.m.
on the day immediately preceding the date of the First Closing, the Second
Closing or the Bay Park Closing, as applicable, on the basis of the actual
number of days of the month which shall have elapsed as of the applicable
Closing date and based upon the actual number of days in the month and a 365-day
year and shall be set forth on a proration schedule prepared by Sellers and
submitted to Buyer for its review and approval at least five (5) Business Days
prior to the applicable Closing:

 

(i)                                     scheduled rents from and including the
date of Closing through the end of the month in which Closing occurs, (the term
“rents” as used in this Agreement includes all payments due and payable by
tenants under the Leases, including, without limitation, fixed rents, additional
rents, percentage rents, escalation payments, and payments on account of real
estate taxes, common area maintenance and other operating expenses), subject to
the provisions of Sections 3.4(b)(viii) and 3.4(b)(ix) below;

 

(ii)                                  all taxes, assessments and other
impositions (including ad valorem and other real estate taxes, personal property
taxes, water rates and sewer rents) assessed, imposed or charged upon or with
respect to each Property or any component thereof (collectively, “Impositions”),
in accordance with the provisions of Sections 3.4(b)(ii) below;

 

(iii)                               all amounts payable under the Contracts;

 

(iv)                              gas, electricity and other utility charges (if
any) for which each Seller is liable, such charges to be apportioned at Closing
on the basis of the most recent meter reading occurring prior to Closing or, if
unmetered, on the basis of a current bill for each such utility;

 

(v)                                 permit, license and inspection fees, if any,
on the basis of the calendar year for which levied;

 

(vi)                              fuel, if any, at the cost per gallon most
recently charged to each Seller, based on the supplier’s measurements thereof,
plus sales tax thereon, which measurements shall be given by Sellers to Buyer as
close to the applicable closing date as is reasonably practicable, and which,
absent manifest error, shall be conclusive and binding on Sellers and Buyer;

 

(vii)                           deposits on account with any utility company
servicing a Property to the extent transferred to Buyer shall not be
apportioned, but Sellers shall receive a credit in the full amount thereof,
including accrued interest, if any; and

 

11

--------------------------------------------------------------------------------


 

(viii)                        any other operating expenses or other items
pertaining to a Property which are customarily prorated between a Buyer and a
seller of a similar property in the area in which such Property is located.

 

(b)                                 Notwithstanding anything contained in the
foregoing provisions:

 

(i)                                     At each Closing, (A) the First Closing
Sellers, the Second Closing Sellers or the Bay Park Seller, as applicable,
shall, at such Sellers’ option, either deliver to Buyer any security deposits
reflected in the Leases and not previously applied before the Merger Date or
thereafter up through the applicable Closing, or credit to the account of Buyer
the amount of such security deposits, and (B) Buyer shall credit to the account
of such Sellers all refundable cash or other deposits posted with utility
companies serving a Property (solely in the event Buyer receives an
acknowledgement of transfer of such deposits from the utility service provider),
or, at Sellers’ option, such Sellers shall be entitled to receive and retain
such refundable cash and deposits.

 

(ii)                                  Impositions shall be apportioned on the
basis of the fiscal year for which the same are assessed, imposed, charged or
became a lien, and otherwise in accordance with the provisions of this
subsection; in all events, Impositions for which a bill or invoice has been
issued attributable to any period prior to a Closing shall be fully-paid and
satisfied as of the individual Closing and any and all accrued but not billed or
invoiced Impositions attributable to any period prior to a Closing shall be
credited to Buyer at an individual Closing with Seller responsible for payment
or credit to Buyer of all Impositions for each day of the Properties’ ownership
by Sellers without regard to billing period.  If, as of the applicable Closing,
the Impositions for a Property for the fiscal year in which the applicable
Closing date occurs have not been finally determined, then (i) the apportionment
made at the applicable Closing shall be upon the basis of the most recent rates
thereof determined at the maximum discount rate allowed in the applicable
jurisdiction, and (ii) promptly after the Impositions for such Property are
finally determined, such apportionment shall be recomputed. Refunds of
Impositions received by either a Seller or Buyer after the Closing shall be
attributed to the fiscal year to which they relate, and the following provisions
shall apply: (i) any such refund of Impositions attributed to any fiscal year
ending prior to the applicable Closing shall belong to the applicable Seller
(and if received by Buyer shall be paid to the applicable Seller when received),
subject to the rights of tenants under Leases; and (ii) any such refund of
Impositions received by the applicable Seller or Buyer attributed to the fiscal
year in which the applicable Closing occurs (less reasonable attorneys’ fees and
other expenses incurred in obtaining such refund), shall be apportioned between
the applicable Seller and Buyer, when received, as hereinabove provided based
upon the period of ownership, subject to the rights of tenants under Leases. To
the extent that any tenant pays its Imposition obligations directly to the
taxing authority, the portion of such Impositions attributable to such tenant
shall not be prorated hereunder and Buyer shall not receive a credit at the
applicable Closing with respect thereto.

 

12

--------------------------------------------------------------------------------


 

(iii)                               Charges referred to in Section 3.4(a) hereof
that are payable by any tenant under a Lease directly to a third party shall not
be apportioned hereunder, and Buyer shall accept title subject to any of such
charges unpaid and Buyer shall look solely to the tenant responsible therefor
for the payment of the same.  If a Seller shall have paid any of such charges on
behalf of any tenant, and shall not have been reimbursed therefor by the time of
the applicable Closing, Buyer shall bill the tenant for the amount due and remit
same to Seller promptly upon receipt.

 

(iv)                              Sellers shall receive the entire advantage
(prorated for its period of ownership) of any discounts for the prepayment by it
of any taxes, water rates or sewer charges.

 

(v)                                 As to gas, electricity and other utility
charges referred to in Section 3.4(a)(iv) hereof, Sellers shall use reasonable
efforts to obtain readings of meters measuring utility consumption at the
Properties (other than utilities which are the responsibility of tenants under
Leases in effect as of the applicable Closing date) for all periods through (and
including) the date preceding the applicable Closing date.  Sellers shall pay,
and be responsible, for all bills rendered on the basis of such readings.  If
such readings are not obtained for any metered utility, then, at the applicable
Closing, apportionment shall be made on the basis of the most recent period for
which such readings are available.  Upon the taking of subsequent actual
readings, there shall be a recalculation of the applicable utility charges, and
Sellers or Buyer, as the case may be, shall promptly remit to the other party
hereto any amounts to which such party shall be entitled by reason of such
recalculation (with Sellers being obligated to pay all such utility charges
pertaining to the period through the day prior to the applicable Closing date,
and Buyer being obligated to pay all such utility charges pertaining to the
period thereafter). Unmetered water charges or sewer charges shall be
apportioned on the basis of the charges therefor for the same period during the
previous calendar year, but applying the current rate thereto.  As to any
utility charges or sewer charges payable by tenants, Buyer shall close title and
accept the delivery of the deeds for the Properties subject to such unpaid
charges and any lien resulting therefrom, without credit against the Aggregate
Net Purchase Price or any claim or right of action against Sellers.  All
non-transferable utilities will be terminated by Sellers at or prior to the
applicable Closing.

 

(vi)                              Seller shall pay to the applicable
governmental authority the amount of any and all sales or similar taxes payable
in connection with the Personal Property related to such Seller’s Property and
Seller shall execute and deliver any tax returns required of it in connection
therewith, said obligations of Seller to survive Closing.

 

(vii)                           Sellers shall be responsible for all Leasing
Costs (as hereinafter defined) that are payable by reason of (a) the execution
of the Leases for tenants listed in Exhibit H attached hereto and incorporated
herein (“Preapproved Leases”), (b) the execution of a Lease which occurs prior
to the applicable Closing date for a new tenant which replaces or backfills a
space or spaces

 

13

--------------------------------------------------------------------------------


 

occupied by any of the tenants listed on the rent roll attached hereto and
incorporated herein as Exhibit F (the “Rent Roll”), and (c) the exercise by a
tenant listed on the Rent Roll of any renewal, extension, or other option
expressly set forth in such tenant’s Lease, which exercise occurs prior to the
applicable Closing date. Subject to Buyer’s approval set forth in
Section 5.1(a) (whether actually given or deemed given pursuant to
Section 5.1(a)), Buyer shall be responsible for all Leasing Costs that will
result in an increase to net operating income, such as but not limited to
(x) the execution of any Leases for space marked as “VACANT” on the Rent Roll (a
“Vacant Space”), and (y) any new lease or amendment to an existing Lease with a
tenant referenced in the Rent Roll that increases the amount of space or the
rent, or both, provided that the Leasing Costs for item (y) shall be equitably
prorated between Buyer and Sellers attributable to the increase in net operating
income as mutually agreed upon by the parties at the time of the approval of
such transaction by Buyer. At Closing, Seller shall credit Buyer against the
Purchase Price for any Leasing Costs that are such Seller’s responsibility
pursuant to this Section 3.4(b)(vii) and which remain unpaid as of the Closing
date. Furthermore, to the extent that a Seller has paid any Leasing Costs that
are Buyer’s responsibility pursuant to this Section 3.4(b)(vii), the Purchase
Price for such Property shall be increased at the applicable Closing by the
amount paid.  For purposes hereof, “Leasing Costs” shall mean, with respect to a
particular Lease, all capital costs, expenses incurred for capital improvements,
equipment, painting, decorating, partitioning and other items to satisfy the
construction obligations of the landlord under such Lease (including any
expenses incurred for architectural or engineering services in respect of the
foregoing), “tenant allowances” in lieu of or as reimbursements for the
foregoing items, payments made for purposes of satisfying or terminating the
obligations of the tenant under such Lease to the landlord under another lease
(i.e., lease buyout costs), relocation costs, temporary leasing costs, leasing
commissions, brokerage commissions, legal, design and other professional fees
and costs, in each case, to the extent the landlord is responsible for the
payment of such cost or expense under the relevant Lease or any other agreement
relating to such Lease.

 

(viii)                        Unpaid and delinquent rent or other charges
collected by a Seller or Buyer after the date of each applicable Closing shall
be delivered as follows: (a) if, after a Closing a Seller collects any unpaid or
delinquent rent for a Property, such Seller shall, within fifteen (15) days
after the receipt thereof, deliver to Buyer any such rent which Buyer is
entitled to hereunder relating to the date of the applicable Closing and any
period thereafter, and (b) if Buyer collects any unpaid or delinquent rent from
a Property, Buyer shall, within fifteen (15) days after the receipt thereof,
deliver to Seller any such rent which the applicable Seller is entitled to
hereunder relating to the period prior to the date of the applicable Closing. 
Any rents collected by a Seller or Buyer after the applicable Closing from any
tenant who owes rents for periods prior to the applicable Closing shall be
applied as follows: (i) first, to the extent that the payment of rents is
specifically earmarked by a tenant for a particular month, then in payment of
rents owed by such tenant for that particular month; (ii) second, in payment of
rents owed by such tenant for the month in which the applicable Closing date

 

14

--------------------------------------------------------------------------------


 

occurs, (iii) third, in payment of rents owed by such tenant for all periods
after the month in which the applicable Closing date occurs, (iv) fourth, in
payment of rents then owed by such tenant for any period prior to the month in
which the applicable Closing date occurs. Each such amount, less any costs of
collection (including reasonable attorney fees) reasonably allocable thereto,
shall be adjusted and prorated as provided above, and the party who receives
such amount shall promptly pay over to the other party the portion thereof to
which it is so entitled.  Buyer will make a good faith effort after the
applicable Closing to bill for and collect all rents in the usual course of
Buyer’s operation of the Property, but Buyer shall not be obligated to institute
any lawsuit or other collection procedures to collect delinquent rents.

 

(ix)                              If there are any rents or other charges under
the Leases which, although relating to a period prior to the applicable Closing,
do not become due and payable until after the applicable Closing or are paid
prior to the applicable Closing but are subject to adjustment after the
applicable Closing (such as year-end common area expense reimbursements,
percentage rent, operating expense and real estate taxes and the like), then any
rents or charges of such type received by Buyer or its agents or Sellers or
their agents subsequent to the applicable Closing shall, to the extent
applicable to a period extending prior to and after the Closing, be prorated
between Sellers and Buyer when received by a Seller or Buyer, as applicable, in
accordance with a Seller’s or Buyer’s period of ownership.  Without limiting the
generality of the foregoing, to the extent that any portion of the rent or other
charges (collectively, “Trued-Up Additional Rents”) payable under the Leases is
required to be paid by the tenants thereunder in monthly or other installments
on account of estimated amounts for any calendar year (or, if applicable, any
other applicable accounting period), and at the end of such calendar year (or
other applicable accounting period, as the case may be), such estimated amounts
are to be recalculated based upon the actual expenses, taxes and other relevant
factors for that calendar year or other applicable accounting period, with the
appropriate adjustments being made with such tenants, then the Trued-Up
Additional Rents shall initially be prorated between Sellers and Buyer at the
applicable Closing based on such estimated payments actually paid by such
tenants; provided, however that under no circumstance whatsoever shall Buyer be
obligated to provide a credit to Sellers (at Closing or otherwise) for
delinquent charges outstanding as of the applicable Closing date.  At the
time(s) of final calculation and collection from (or refund to) each tenant of
the amounts in reconciliation of actual Trued-Up Additional Rents for a period
for which estimated amounts paid by such tenant have been prorated as described
above, there shall be a re-proration between the applicable Seller and Buyer. 
If, with respect to any such tenant, the recalculated Trued-Up Additional Rents
exceed the estimated amount paid by such tenant, upon collection from the
tenant, (i) the entire excess shall be paid by Buyer to the applicable Seller,
if the accounting period for which such recalculation was made expired prior to
the applicable Closing and (ii) such excess shall be apportioned between the
applicable Seller and Buyer as of the applicable Closing date, if the applicable
Closing occurred during the accounting period for which such recalculation was
made, with Buyer

 

15

--------------------------------------------------------------------------------


 

paying to the applicable Seller the portion of such excess which such Seller is
so entitled to receive.  If, with respect to any such tenant, the recalculated
Trued-Up Additional Rents are less than the estimated amount paid by such
tenant, (1) the entire shortfall (to the extent received by a Seller) shall be
paid by such Seller to Buyer (or, at such Seller’s option, directly to the
tenant in question), if the accounting period for which such recalculation was
made expired prior to the applicable Closing and (2) such shortfall shall be
apportioned between the applicable Seller and Buyer as of the applicable Closing
date, if the applicable Closing occurred during the accounting period for which
such recalculation was made, with the applicable Seller paying to Buyer (or, at
such Seller’s option, directly to the tenant in question) the portion of such
shortfall so allocable to such Seller (to the extent received by such Seller). 
Buyer and Sellers shall make their books and records (including, without
limitation, any gross sales reports and other back-up documentation necessary to
calculate percentage rent and other income and expenses) available to each other
to the extent necessary in order to carry out the intent of the forgoing
provisions and shall cooperate with each other in connection therewith.

 

(c)                                  If a post-closing true-up is necessary,
Buyer shall work diligently with Seller to finalize the prorations as soon as
possible, but in no event later than one-hundred and eighty (180) days after the
close of the applicable calendar year (or other applicable accounting period). 
Buyer shall be responsible for billing and collecting, if necessary, any amounts
owed by tenants as a result of the true-up.  Any discrepancy resulting from any
errors or omissions in computing the foregoing apportionments, at the applicable
Closing or upon any re-computation, shall be promptly corrected, so long as
notice of same is given to the other party in writing within twelve (12) months
of the applicable closing date.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES

 

Section 4.1.                                 Representations and Warranties of
Seller.  Except for any fact, information or condition disclosed to Buyer or
otherwise known by Buyer prior to each individual Closing, each Seller,
individually (but not jointly or severally with other Sellers) with respect only
to itself and its Property, represents and warrants to Buyer as follows
(provided however that after the Property owned by a Seller has been sold and
conveyed to Buyer, Seller shall not be required, at any subsequent Closing, to
make or reaffirm any representation or warranty regarding such Seller or the
Property that was owned by such Seller):

 

(a)                                 Organization, Standing and Power.  Seller is
duly organized, validly existing and, to the extent applicable, in good standing
as a limited liability company under the laws in which it was organized, and,
except to the extent that would not reasonably be expected to have a material
adverse effect on Seller, is duly qualified in all jurisdictions in which the
nature of its business or the ownership, lease or operation of its assets makes
such qualification necessary.  Seller has the requisite limited liability
company power and authority to own its respective Property and to carry on its
business.

 

16

--------------------------------------------------------------------------------


 

(b)                                 Authority.  Seller has all requisite limited
liability company power and authority to execute and deliver each agreement,
instrument or document to be executed and delivered by Seller pursuant hereto or
in connection herewith, to perform its obligations hereunder and thereunder and
to consummate the transactions contemplated hereby and thereby.

 

(c)                                  Compliance with Applicable Laws.  Since the
Merger Date, Seller has not received any written notice of any asserted
violation of any Applicable Law or pending investigation or review by any
Governmental Entity with respect to Seller or any of its Properties or any
written notice that any such investigation or review is contemplated.

 

(d)                                 Litigation; Decrees.  Except as disclosed on
Exhibit E, to the Knowledge of Seller, since the Merger Date, no Actions have
been initiated or threatened in writing that would materially affect Seller or
Seller’s Property or the transactions contemplated hereby or that would prevent
or materially hinder the performance by Seller of its obligations under this
Agreement or the completion of the transactions contemplated hereby.

 

(e)                                  Leases.  Except for the tenants listed on
the rent roll attached hereto and incorporated herein as Exhibit F, there are no
other tenants that have leases or occupancy agreements to which Seller is a
party affecting each Property of Seller. Seller has heretofore delivered or made
available to Buyer a true and correct copy of each Lease (including all
amendments thereto) that is in such Seller’s possession or reasonable control.

 

(f)                                   Contracts. Attached hereto as Exhibit G is
a list of all Contracts itemized by Property, which, to Seller’s knowledge, were
in effect as of the Merger Date. Since the Merger Date, Seller has not modified
or amended any Contracts or entered into any new Contracts.

 

(g)                                  Bankruptcy.  Seller has not (i) made a
general assignment for the benefit of creditors, (ii) filed any voluntary
petition in bankruptcy or suffered the filing of an involuntary petition by
creditors, (iii) suffered the appointment of a receiver to take possession of
all, or substantially all, of its assets, (iv) suffered the attachment or other
judicial seizure of all, or substantially all, of its assets, (v) admitted in
writing an inability to pay debts as they come due, or (vi) made an offer of
settlement, extension or compromises to creditors generally under applicable
loan documents.

 

(h)                                 Non-Foreign.  Seller is not a “foreign
person” as that term is defined in Section 1445 of the Internal Revenue Code of
1986, as amended and the regulations promulgated pursuant thereto.

 

(i)                                     OFAC.  Seller is not a person or entity
that and shall not be a person or entity that:  (i) is acting, directly or
indirectly, on behalf of terrorists or terrorist organizations, including those
persons or entities that are included on any of the applicable lists issued by
the U.S. Office of Foreign Assets Control (“OFAC”); (ii) resides or has a place
of business in a country or territory named on any of such lists or which is
designated as a Non-Cooperative Jurisdiction by the Financial Action Task Force
on Money Laundering (“FATF”); (iii) is a “Foreign Shell Bank” within the meaning
of the USA Patriot Act; or (iv) resides in or is organized under the laws of a
jurisdiction designated by the U.S. Secretary of the Treasury under Sections 311
or 312 of the USA Patriot Act as warranting special measures due to money
laundering concerns.

 

17

--------------------------------------------------------------------------------


 

(j)                                    Environmental Matters.  Since the Merger
Date, Seller has not received any written notice of any Hazardous or Toxic
Materials having been deposited or otherwise placed upon any Property in
violation of any Applicable Law.

 

Section 4.2.                                 Knowledge of Seller. When used in
this Agreement, the term “Knowledge of Seller” shall mean and be limited to the
actual (and not imputed, implied or constructive) current knowledge, without
duty of inquiry of Thomas K. McGowan and Mark S. Jenkins (the “Knowledge
Individuals”). Notwithstanding anything to the contrary set forth in this
Agreement, the Knowledge Individuals shall have no personal liability whatsoever
with respect to any matters set forth in this Agreement or any of a Seller’s
representations and/or warranties herein being or becoming untrue, inaccurate or
incomplete.

 

Section 4.3.                                 Representations and Warranties of
Buyer.  Buyer hereby represents and warrants to Sellers as follows:

 

(a)                                 Organization, Standing and Power.  Buyer is
duly organized, validly existing and in good standing as a corporation under the
laws in which it was organized as a corporation.

 

(b)                                 Authority.  Buyer has all requisite power
and authority to execute and deliver this Agreement and each other agreement,
instrument or document to be executed and delivered by Buyer pursuant hereto or
in connection herewith (collectively, the “Buyer Ancillary Documents”), to
perform its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby.  The execution and delivery of
this Agreement and the Buyer Ancillary Documents, the performance of this
Agreement and the Buyer Ancillary Documents, and the consummation of the
transactions contemplated hereby and thereby by Buyer, have been duly authorized
(or will be duly authorized prior to each Closing) by all necessary corporate
action on the part of Buyer and no other proceeding on the part of Buyer is
necessary to authorize this Agreement or the Buyer Ancillary Documents or to
consummate the transactions contemplated hereby and thereby.  This Agreement has
been duly executed and delivered by Buyer and constitutes the valid and binding
obligation of Buyer, enforceable against Buyer in accordance with its terms
except as enforcement thereof may be limited by bankruptcy, insolvency,
moratorium, reorganization or other similar laws affecting creditors’ rights
generally.  Upon the execution and delivery by Buyer of the Buyer Ancillary
Documents, the Buyer Ancillary Documents will constitute the valid and binding
obligations of Buyer, enforceable against Buyer in accordance with its terms
except as enforcement thereof may be limited by bankruptcy, insolvency,
moratorium, reorganization or other similar laws affecting creditors’ rights
generally.

 

(c)                                  Consents.  The execution and delivery of
this Agreement and the Buyer Ancillary Documents by Buyer do not, and the
consummation of the transactions contemplated hereby and thereby and the
compliance with the terms hereof and thereof will not, (i) violate any
Applicable Laws, (ii) conflict with, or cause a breach or default under, any
contract to which Buyer is a party or by which Buyer or any of its property is
bound, or (iii) require any consent, approval, order or authorization of, or the
registration, declaration or filing with, any Governmental Entity or any other
Person, other than the lender of the Assumed Financing.

 

18

--------------------------------------------------------------------------------


 

(d)                                 Patriot Act.  Buyer is not a person or
entity that and shall not be a person or entity that:  (i) is acting, directly
or indirectly, on behalf of terrorists or terrorist organizations, including
those persons or entities that are included on any of the applicable lists
issued by OFAC; (ii) resides or has a place of business in a country or
territory named on any of such lists or which is designated as a Non-Cooperative
Jurisdiction by FATF; (iii) is a “Foreign Shell Bank” within the meaning of the
USA Patriot Act; or (iv) resides in or is organized under the laws of a
jurisdiction designated by the U.S. Secretary of the Treasury under Sections 311
or 312 of the USA Patriot Act as warranting special measures due to money
laundering concerns.

 

(e)                                  Environmental Matters.  Since the Merger
Date, Buyer has not received any written notice of any Hazardous or Toxic
Materials having been deposited or otherwise placed upon any Property in
violation of any Applicable Law.

 

Section 4.4.                                 Brokerage Commissions. Each Seller
and Buyer represent that no brokers have been used in connection with the
transactions contemplated under this Agreement. Sellers and Buyer shall each
indemnify and hold the other harmless from and against any and all claims of all
brokers and finders claiming by, through or under the indemnifying party and in
any way related to the sale and purchase of each Property, this Agreement or
otherwise, including, without limitation, attorneys’ fees and expenses incurred
by the indemnified party in connection with such claim. This Section 4.4 shall
survive the termination of this Agreement.

 

Section 4.5.                                 Survival of Representations and
Warranties. The representations and warranties set forth in this Article IV,
shall be deemed to be remade as of the applicable Closing and shall survive the
applicable Closing and the delivery of the deed in connection therewith for a
period of one hundred eighty (180) days from the applicable Closing date (the
“Survival Period”). Notice of any claim as to a breach of any representation or
warranty must be made to Seller (or to Buyer, as applicable) prior to the
expiration of such Survival Period.  Provided notice is sent within such
Survival Period, the party making the claim shall have until the later of
(x) thirty (30) days after the non-claiming party provides written notice of its
denial of the claim, or (y) thirty (30) days after the expiration of the
Survival Period to commence an action with respect to the claim.  If an action
is not commenced within the applicable 30-day period above, the claiming party
will be deemed to have waived its right to assert such claim.

 

Section 4.6.                                 Modifications of Representations
and Warranties. If at any time prior to a Closing, either Buyer or a Seller
becomes aware of information that causes a representation and warranty contained
in Section 4.1 or Section 4.3 to become untrue in any material respect, said
party shall promptly disclose said information in writing to the other party
hereto (a “Disclosure Notice”).  If the Closing occurs, such representations and
warranties shall be deemed qualified and amended as set forth in the Disclosure
Notice (and, in such event, Sellers shall no longer have any liability hereunder
with respect to that portion of the representation, warranty or certification
superseded herein).

 

Section 4.7.                                 Limitation on Liability. Buyer
agrees that its sole remedies with respect to any untruth or inaccuracy of
Sellers’ representations and warranties in the aggregate that are discovered
after a Closing are set forth in this Section 4.7. Buyer’s failure to
(i) deliver written notice to a Seller asserting a claim by Buyer, on or before
the expiration of the Survival Period, and (ii) file suit in a court of
competent jurisdiction with respect thereto in accordance with the

 

19

--------------------------------------------------------------------------------


 

time periods set forth in Section 4.5 above, shall be deemed a waiver and
release of all claims for losses resulting from any breach of Sellers’
representations and warranties that were first discovered by Buyer after the
applicable Closing.  This Section 4.7 shall survive the Closings, if the
Closings shall occur, and shall survive termination of this Agreement, if this
Agreement is terminated.

 

ARTICLE V
COVENANTS

 

Section 5.1.                                 Operation of the Property.  During
the period from the Effective Date and continuing until the First Closing, the
Second Closing or the Bay Park Closing, as applicable, each Seller shall own,
manage and operate its Property in a manner consistent with past practices.
Specifically, each Seller hereby covenants and agrees to the following:

 

(a)                                 No Seller shall enter into any amendment to
or modification of any Lease, or any new contracts, easements or other material
agreements affecting such Seller’s Property or its operation (or any
modifications, renewals, supplements, terminations, extensions, side letters or
other agreements relating to any contracts, easements or agreements, unless such
modifications, renewals, extensions or other agreements are pursuant to a right
set forth in such contract, easement or agreement), other than contracts or
other agreements entered into in the ordinary course of business and which are
cancelable by such Seller without penalty within thirty (30) days after giving
notice thereof, in any manner unless such Seller obtains Buyer’s prior written
consent, which consent may not be unreasonably withheld, conditioned or
delayed.  If Buyer does not respond to Seller’s written or emailed consent
request within five (5) business days of receipt of Seller’s request, Buyer
shall be deemed to have consented to the subject of the consent request, so long
as such notice contains the following text written in this manner: NOTICE, THIS
IS AN OFFICIAL NOTICE PURSUANT TO THAT CERTAIN AGREEMENT DATED SEPTEMBER 16,
2014.  THE RECIPIENT OF THIS NOTICE HAS 5-BUSINESS DAYS TO RESPOND, OTHERWISE
THE REQUEST BEING MADE WILL BE DEEMED APPROVED.  Buyer hereby acknowledges that
it has approved in advance the Preapproved Leases, and Buyer shall have no right
to object to such Preapproved Leases.

 

(b)                                 Notwithstanding Section 5.1(a) of this
Agreement, each Seller shall have the unilateral right, in such Seller’s sole
but reasonable discretion, in an emergency situation to enter into any contract
or agreement necessary to protect such Seller’s Property and/or the persons
thereon.

 

(c)                                  Each Seller shall maintain and operate its
Property in its ordinary course of business and shall not sell, further pledge,
or otherwise transfer or dispose of all or any part of any its Property (except
for such items of Personal Property as become obsolete or are disposed of in the
ordinary course of business).  Notwithstanding the foregoing, Buyer acknowledges
that during the term of this Agreement until the date that Buyer provides
Buyer’s Bay Park Notice on a timely basis to the Bay Park Seller and Escrow
Agent indicating that Buyer irrevocably commits to purchasing the Bay Park
Property, the Bay Park Seller shall have the right to offer for sale and
negotiate to sell the Bay Park Property to other prospective purchasers and to
contract to sell the same and consummate such sale to another purchaser, all
without the consent of Buyer, provided that Bay Park Seller delivers to Buyer
and Escrow Agent the Bay Park Seller’s Opt-Out

 

20

--------------------------------------------------------------------------------


 

Notice prior to the closing on such sale. No Seller shall make any material
alterations affecting the footprints of any of the buildings on its Property
without the prior written consent of Buyer, not to be unreasonably withheld,
conditioned or delayed; provided that the addition or deletion of signage,
building awnings or other building attachments shall not be considered
“material”.

 

(d)                                 Each Seller shall keep, observe and perform
its obligations as landlord under the Leases affecting its Property in the
ordinary course of business.

 

(e)                                  Each Seller shall maintain in full force
and effect its current or equivalent property insurance on its Property and
shall give Buyer prompt written notice of any fire or other casualty or any
other notice regarding condemnation, eminent domain or any other taking
affecting its Property after the Effective Date.

 

Section 5.2.                                 Access

 

(a)                                 Upon two (2) business days’ written or
emailed notice to Sellers, Buyer and its agents, contractors, consultants
(including surveyors and environmental engineers), licensees and representatives
(collectively, “Buyer’s Representatives”) shall have reasonable access to each
Property during normal business hours, accompanied by a representative of Seller
unless waived by Seller, for the purpose of viewing the Properties, but Buyer
shall not have the right to make inspections or tests, such period having
expired upon the Effective Date.

 

(b)                                 In conducting any reviews of a Property,
Buyer shall (and shall cause Buyer’s Representatives to):  (i) not unreasonably
disturb the tenants at a Property or interfere with their use of a Property
pursuant to their respective Leases; (ii) not unreasonably interfere with the
operation and maintenance of the Property; (iii) not damage any part of a
Property or any personal property owned or held by any tenant or any third
party; (iv) not injure or otherwise cause bodily harm to Sellers, their property
managers, or their respective agents, guests, invitees, licensees, contractors,
agents, or employees, or any tenants or their guests or invitees; (v) comply
with all applicable laws; (vi) promptly pay when due the costs of all
inspections, tests, investigations, and studies done with regard to a Property;
(vii) not permit any liens to attach to a Property or any portion thereof by
reason of the exercise of its rights hereunder; (viii) promptly and diligently
repair any damage to a Property; and (ix) not reveal or disclose prior to the
Closing any information obtained concerning a Property or any document provided
by Sellers or obtained by Buyer to anyone except as may be otherwise required by
law or which is a matter of public record.

 

(c)                                  Buyer may conduct a Phase I environmental
site assessment of each Property, provided that any access to the Property
required by the Phase I environmental site assessment shall be governed by this
Section 5.2. Under no circumstances shall Buyer be permitted to perform any
intrusive inspection or test (e.g., boring, drilling or core sampling),
including, without limitation, a Phase II environmental site assessment or any
test required in connection with a Phase II environmental site assessment or
geotechnical analysis (and any invasive inspections in connection therewith)
without Seller’s prior written consent, which may be withheld in its sole
discretion. Buyer hereby acknowledges that the receipt of a Phase I
environmental site assessment for any Property shall not be a condition to
Buyer’s obligation to purchase such Property.

 

21

--------------------------------------------------------------------------------


 

(d)                                 Buyer for and on behalf of itself and
Buyer’s Representatives shall and hereby does indemnify, defend, release,
discharge and forever hold harmless Sellers and their officers, members,
managers, directors, employees, partners, brokers, agents, shareholders, and any
person, firm, corporation, trust, partnership, limited liability company or
other entity claiming by through or under Sellers (collectively, “Indemnified
Parties”) from and against any and all actions, claims, demands, liabilities,
liens, losses, costs (including court costs), damages, awards and expenses
(including reasonable attorney’s fees) (collectively, “Losses”) as a result of
any injury to or death of persons, damage to property or liens recorded against
a Property, to the extent caused by (i)  Buyer’s access or entry onto a
Property; (ii) the use of or access to a Property by Buyer and Buyer’s
Representatives in connection with this Agreement; or (iii)  the breach by Buyer
(or by any other person for whom Buyer has responsibility hereunder) of the
confidentiality provisions of Section 11.11 hereof.  Sellers’ and the
Indemnified Parties’ right to indemnity from Buyer shall in no way be limited to
the amount recoverable under any insurance maintained by Buyer as required in
this Agreement.  The provisions of this Section 5.2(d) shall survive termination
of this Agreement for a period of one hundred eighty (180) days from the
Effective Date.

 

ARTICLE VI
CONDITIONS PRECEDENT

 

Section 6.1.                                 Conditions to Obligations of
Buyer.  The obligations of Buyer to purchase the Properties from Seller at each
(unless otherwise noted) individual Closing are subject to the satisfaction or
waiver by Buyer prior to or at each individual Closing of the following
conditions (collectively, the “Buyer Conditions Precedent”):

 

(a)                                 Representations and Warranties.  The
representations and warranties of each applicable Seller set forth in this
Agreement shall be true and correct in all material respects as of the date of
this Agreement and as of the applicable Closing as though made on and as of such
Closing, and Buyer shall have received a certificate signed by each Seller to
such effect.

 

(b)                                 Performance of Obligations of Seller. 
Sellers shall have complied in all material respects with all obligations,
conditions and covenants required to be performed by them under this Agreement
at or prior to such Closing, including, without limitation, the delivery of
Seller’s Closing Documents.

 

(c)                                  Owner’s Title Policy.  The Title Company
shall have agreed to issue owner’s policies of title insurance (or an equivalent
signed pro forma title policy or marked-up title commitments) with respect to
the Acquired Properties, that shall include (i) any items listed on title
commitments obtained by Sellers in connection with the acquisition of the
Properties on the Merger Date (or, with respect to the Property owned by KRG
Branson IV, LLC, a Delaware limited liability company, any items listed on the
owner’s policy of title insurance with an effective date of June 27, 2014,
insuring title in the name of Inland Diversified Branson Hills IV, L.L.C. a
Delaware limited liability company), (ii) any memoranda or other documents
relating to Leases and the rights of the tenants under all Leases, (iii) any
exceptions relating to Assumed Financing, (iv) all rights-of-way, easements,
covenants, conditions, restrictions and other matters of record, (v) all real
estate taxes and assessments due and payable after the date of each individual
Closing, (vi) zoning and other governmental restrictions and regulations,
(vii) all matters that would be disclosed by an accurate survey of each
individual Property and (viii) any other documents that

 

22

--------------------------------------------------------------------------------


 

do not affect the marketability of title as determined by Buyer in its
commercially reasonable judgment (collectively, the “Permitted Exceptions”).
Each Seller will endeavor to work with Buyer and the Title Company to craft the
wording of such Seller’s Closing Survey Certificate to assist the Title Company
in deleting or partially deleting the blanket standard survey exception from the
Buyer’s title policy, but any deletion of the survey exception shall not be a
condition of Buyer’s obligation to close.

 

(d)                                 Assumed Financing.  If a Property encumbered
by an Assumed Financing is to be acquired at the Closing and Buyer intends to
assume the loan (as noted on Exhibit A or as chosen by Buyer pursuant to
Section 2.4), the lender(s) of such Assumed Financing shall have consented to
Buyer’s acquisition of the Property and the assumption of the underlying loan on
written terms that are acceptable to Buyer in its commercially reasonable
judgment, which written approval must include at least the following:
(i) confirmation in regard to all of the loan documents as being in full force
and effect and that Seller acknowledges that Seller has no defenses or offsets
to any of its obligations thereunder and that the lender has performed all of
its obligations to the date of assumption; (ii) the consent by the lender to the
assumption of the loan by Buyer, (iii) the then-principal balance of the loan
and the accrued and unpaid interest due and payable as of the date of Closing,
(iv) that Seller (as borrower) is not currently in default under the terms of
the loan, (v) that the lender approval does not impose a greater burden upon
Buyer than as currently provided under the existing loan documents. If, for any
reason, the lender will not consent to any assumption, Buyer shall still be
obligated to close on the Property encumbered by the Assumed Financing, the
Buyer will not get a credit for such assumption, and the indebtedness will be
paid off at Closing from the proceeds of the purchase and sale of the Property.

 

(e)                                  Rights of First Refusal. All tenants under
Leases which grant such tenants a right of first refusal, right of first offer,
or other purchase option (such right of first refusal, right of first offer, or
other purchase option hereinafter referred to as a “Purchase Right”) that would
be triggered by the transactions contemplated under this Agreement have either
delivered on or before the Closing of the Property in which such tenant is
located a waiver of its Purchase Right or, after having received notice of this
Agreement, have allowed the period during which such tenant was entitled to
exercise its Purchase Right to pass without exercising such right. If a tenant
exercises a Purchase Right with respect to the Property in which such tenant is
located, such Property shall not be included in the transactions contemplated
hereunder, the Purchase Price shall be reduced accordingly and all remaining
Properties shall be conveyed at their respective Closings.

 

(f)                                   Tenancies.  Solely with respect to the
Second Closing (or any accelerated portion of the Second Closing) and the Bay
Park Closing, that as of the date of such Closing, no tenant occupying at least
18,000 square feet of floor area at a Property (such tenant hereafter referred
to as a “Major Tenant”) shall be the subject of a bankruptcy proceeding. In the
event of such a bankruptcy proceeding, then the applicable Seller may choose to
either (i) negotiate with Buyer on or before the scheduled Closing date a lower
Purchase Price for the Property at which the Major Tenant is located, or
(ii) remove the Property at which the Major Tenant is located from the
applicable Closing, and the Purchase Price shall be reduced accordingly

 

(g)                                  Estoppels.  Sellers and Buyer hereby
acknowledge that Sellers will not obtain, and Buyer’s obligation to close shall
not be conditioned upon receipt of, estoppel certificates for

 

23

--------------------------------------------------------------------------------


 

tenants occupying the Properties that are included in the First Closing. With
respect to the Second Closing and the Bay Park Closing, Seller shall endeavor to
obtain and deliver to Buyer no later than two (2) business days prior to the
applicable Closing estoppel certificates from all Major Tenants (the “Tenant
Estoppel Certificates”). Sellers’ failure to obtain the Tenant Estoppel
Certificates described in the preceding sentence by the applicable Closing shall
not be a default under this Agreement. Buyer’s receipt of Tenant Estoppel
Certificates that are executed by Major Tenants and that do not indicate a
material tenant default that arose after the Merger Date or material and
substantiated landlord default that arose after the Merger Date shall be deemed
satisfactory to Buyer and shall satisfy this condition to closing. As used
herein, the phrase “material tenant default” shall mean a delinquency in the
payment of two (2) or more months’ base rent and additional rent, or another
default by tenant, the cost of which would be equal to or greater than the
amount of two (2) or more months’ base rent and additional rent. Furthermore, as
used herein, the phrase “material and substantiated landlord default” shall mean
a default as to which there is substantiated evidence of landlord’s default. If
a Tenant Estoppel Certificate alleges a material tenant default that arose after
the Merger Date, then the applicable Seller may choose to either (i) negotiate a
lower Purchase Price for the Property with Buyer on or before the scheduled
Closing date, or (ii) remove the Property at which the tenant is located from
the applicable Closing, and the Purchase Price shall be reduced accordingly.  If
a Tenant Estoppel Certificate alleges a material and substantiated landlord
default based on events that occurred after the Merger Date, then the applicable
Seller may choose to either (x) cure the material and substantiated landlord
default (and may extend the date of the applicable Closing for up to thirty (30)
days to effectuate such a cure), or (y) post a cash deposit or letter of credit
with Buyer in an amount reasonably approved by Buyer to cover the cost of curing
the material and substantiated landlord default, and, regardless of whether the
applicable Seller chooses the action pursuant to the foregoing clause (x) or
clause (y), the parties shall proceed to Closing. If Seller does not choose
either action contemplated under the foregoing clause (x) or clause (y), then
Seller may remove the Property at which the tenant is located from the
applicable Closing, and the Purchase Price shall be reduced accordingly.  With
respect to any Major Tenants for which Sellers are unable to obtain a Tenant
Estoppel Certificate by the applicable Closing, the applicable Seller can elect
to deliver at the applicable Closing an estoppel certificate (a “Kite Estoppel”)
executed by Kite Realty Group, L.P., a Delaware limited partnership (“Kite”), to
Kite’s knowledge, with respect to the applicable Major Tenant Lease in a form
reasonably acceptable to Buyer as evidenced by other Tenant Estoppel
Certificates accepted by Buyer under this Agreement. A Kite Estoppel shall be a
substitute for a Tenant Estoppel Certificate with respect to any Major Tenants
for which Sellers have not obtained a Tenant Estoppel Certificate. If Buyer or
Sellers obtain a Tenant Estoppel Certificate from a Major Tenant after a Kite
Estoppel has been provided to Buyer, the Kite Estoppel shall be deemed retracted
and Buyer may only rely on the substituted Tenant Estoppel Certificate.

 

(h)                                 Bay Park Closing. With respect to the Bay
Park Closing, neither Buyer nor the Bay Park Seller shall have delivered notice
by the Bay Park Opt-Out Expiration Date to the other party and Escrow Agent that
it is opting out of the purchase and sale of the Bay Park Property.

 

(i)                                     Sellers acknowledge and agree that the
Buyer Conditions Precedent are solely for the benefit of Buyer, and not
Sellers.  Upon the failure of any one or more of Buyer Conditions Precedent,
Buyer shall have the right to either (i) waive the applicable Buyer Conditions
Precedent not satisfied and proceed to Closing, or (ii) by written notice to
Sellers and Escrow

 

24

--------------------------------------------------------------------------------


 

Agent, terminate this agreement and receive the prompt repayment of the Earnest
Money, whereupon neither party shall thereafter have any liability each to the
other. If Buyer does not provide written notice to terminate pursuant to the
foregoing clause (ii) by the applicable Closing date, then Buyer shall be deemed
to have waived the applicable Buyer Condition(s) Precedent and shall proceed to
Closing.

 

Section 6.2.                                 Conditions to the Obligations of
Seller.  The obligations of Sellers to sell the Properties at each individual
Closing are subject to the satisfaction or waiver by Sellers on or prior to the
Closing of each of the following conditions:

 

(a)                                 Representations and Warranties.  The
representations and warranties of Buyer set forth in this Agreement shall be
true and correct in all material respects as of the date of this Agreement and
as of the Closing as though made on and as of such Closing, and Sellers shall
have received a certificate signed by an authorized officer of Buyer to such
effect.

 

(b)                                 Performance of Obligations of Buyer.  Buyer
shall have complied in all material respects (or with respect to any obligation,
condition or covenant qualified by materiality, in all respects) with all
obligations, conditions and covenants required to be performed by it under this
Agreement at or prior to the Closing, including, without limitation, the
delivery of Buyer’s Closing Documents.

 

(c)                                  No Default.  Buyer is not in default
hereunder beyond any applicable notice and cure period.

 

(d)                                 Assumed Financings.  If a Property
encumbered by an Assumed Financing is to be acquired at the Closing and Buyer
intends to assume the loan (as noted on Exhibit A or as chosen by Buyer pursuant
to Section 2.4), the lender(s) of such Assumed Financing shall have consented to
Buyer’s acquisition of the Property in accordance with the terms of
Section 6.1(d), above.

 

(e)                                  Other Indebtedness.  Any and all other
indebtedness of a Seller encumbering a Property to be acquired at such Closing
shall have been paid in full by Seller at Closing from its net proceeds of sale,
or, with respect to the Property identified as “Whispering Ridge” on Exhibit A,
Seller shall, at its expense, be able to substitute another property for
Whispering Ridge with respect to the indebtedness partially secured by
Whispering Ridge, and such Property and such Seller shall have been released
from the indebtedness.  In addition, if any portion thereof is to be paid at the
time of Closing, such prepayment shall be able to paid without requiring payment
of any breakage fees as a result of payment at a time other than the end of an
interest rate period.

 

(f)                                   Rights of First Refusal. All tenants under
Leases which grant such tenants a Purchase Right that would be triggered by the
transactions contemplated under this Agreement have either delivered on or
before the Closing of the Property in which such tenant is located a waiver of
its Purchase Right or, after having received notice of this Agreement, have
allowed the period during which such tenant was entitled to exercise its
Purchase Right to pass without exercising such right. If a tenant exercises a
Purchase Right with respect to the Property in which such tenant is located,
such Property shall not be included in the transactions contemplated

 

25

--------------------------------------------------------------------------------


 

hereunder, the Purchase Price shall be reduced accordingly, and all remaining
Properties shall be conveyed at their respective Closings.

 

(g)                                  Entire Portfolio. This Agreement is for the
purchase and sale of all of the Properties. Except for the Properties that may
be excluded due to the exercise by a tenant pursuant to such tenant’s Purchase
Right or for the Bay Park Property that may be excluded due to Buyer’s timely
delivery of Buyer’s Bay Park Notice indicating that Buyer will opt out of the
Bay Park Closing or for the Properties that may be excluded under Sections 9.4,
9.5 or 9.6, Buyer cannot exclude or select out one or some of the Properties
from this Agreement.

 

(h)                                 Bay Park Closing. With respect to the Bay
Park Closing, neither Buyer nor the Bay Park Seller shall have delivered notice
by the Bay Park Opt-Out Expiration Date to the other party that it is opting out
of the purchase and sale of the Bay Park Property.

 

ARTICLE VII
[RESERVED]

 

This section has been intentionally omitted.

 

ARTICLE VIII
AS-IS

 

(a)                                 ACKNOWLEDGING THE PRIOR USE OF THE
PROPERTIES AND BUYER’S KNOWLEDGE OF AND OPPORTUNITY TO INSPECT THE PROPERTIES,
EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT AND THE SELLER CLOSING DOCUMENTS
(INCLUDING THE EXPRESS REPRESENTATIONS AND WARRANTIES CONTAINED HEREIN), BUYER
AGREES TO TAKE THE PROPERTIES “AS IS”, “WHERE IS”, WITH ALL FAULTS AND
CONDITIONS THEREON. EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT AND THE
SELLER CLOSING DOCUMENTS (INCLUDING THE EXPRESS REPRESENTATIONS AND WARRANTIES
CONTAINED HEREIN), ANY INFORMATION, REPORTS, STATEMENTS, DOCUMENTS OR RECORDS
(“DISCLOSURES”) PROVIDED OR MADE TO BUYER OR ITS CONSTITUENTS BY SELLERS, THEIR
AGENTS OR EMPLOYEES CONCERNING THE CONDITION (INCLUDING, BUT NOT LIMITED TO, THE
ENVIRONMENTAL CONDITION) OF THE PROPERTIES SHALL NOT BE REPRESENTATIONS OR
WARRANTIES, UNLESS SPECIFICALLY SET FORTH IN THIS AGREEMENT OR THE SELLER
CLOSING DOCUMENTS. BUYER SHALL NOT RELY ON DISCLOSURES (OTHER THAN THOSE
EXPRESSLY PROVIDED IN THIS AGREEMENT OR THE SELLER CLOSING DOCUMENTS), BUT
RATHER, BUYER SHALL RELY ONLY ON ITS OWN INSPECTIONS OF THE PROPERTIES. BUYER
ACKNOWLEDGES THAT THE AGGREGATE NET PURCHASE PRICE REFLECTS AND TAKES INTO
ACCOUNT THAT THE PROPERTIES ARE BEING SOLD “AS IS”.

 

(b)                                 BUYER ACKNOWLEDGES AND AGREES THAT EXCEPT AS
SPECIFICALLY SET FORTH IN THIS AGREEMENT AND THE SELLER CLOSING DOCUMENTS
(INCLUDING THE EXPRESS REPRESENTATIONS AND WARRANTIES CONTAINED HEREIN), SELLERS
HAVE NOT MADE, DO NOT

 

26

--------------------------------------------------------------------------------


 

MAKE AND SPECIFICALLY DISCLAIM ANY REPRESENTATIONS, WARRANTIES, PROMISES,
COVENANTS, AGREEMENTS OR GUARANTIES OF ANY KIND OR CHARACTER WHATSOEVER, WHETHER
EXPRESS OR IMPLIED, ORAL OR WRITTEN, PAST, PRESENT OR FUTURE, OF, AS TO,
CONCERNING OR WITH RESPECT TO (A) THE NATURE, QUALITY OR CONDITION OF THE
PROPERTIES, INCLUDING, WITHOUT LIMITATION, THE WATER, SOIL AND GEOLOGY, (B) THE
INCOME TO BE DERIVED FROM THE PROPERTIES, (C) THE SUITABILITY OF THE PROPERTIES
FOR ANY AND ALL ACTIVITIES AND USES WHICH BUYER MAY CONDUCT THEREON, (D) THE
COMPLIANCE OF OR BY THE PROPERTIES OR THEIR OPERATION WITH ANY LAWS, RULES,
ORDINANCES OR REGULATIONS OF ANY APPLICABLE GOVERNMENTAL AUTHORITY OR BODY,
(E) THE HABITABILITY, MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF THE
PROPERTIES, OR (F) ANY OTHER MATTER WITH RESPECT TO THE PROPERTIES, AND
SPECIFICALLY DISCLAIM ANY REPRESENTATIONS REGARDING TERMITES OR WASTES, AS
DEFINED BY THE U.S. ENVIRONMENTAL PROTECTION AGENCY REGULATIONS AT 40 C.F.R., OR
ANY HAZARDOUS SUBSTANCE, AS DEFINED BY THE COMPREHENSIVE ENVIRONMENTAL RESPONSE
COMPENSATION AND LIABILITY ACT OF 1980 (“CERCLA”), AS AMENDED, AND REGULATIONS
PROMULGATED THEREUNDER.  BUYER, ITS SUCCESSORS AND ASSIGNS, HEREBY WAIVE,
RELEASE AND AGREE NOT TO MAKE ANY CLAIM OR BRING ANY COST RECOVERY ACTION OR
CLAIM FOR CONTRIBUTION OR OTHER ACTION OR CLAIM AGAINST SELLERS OR THEIR
AFFILIATES, DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, ATTORNEYS, OR ASSIGNS
(COLLECTIVELY, OR INDIVIDUALLY AS THE CONTEXT REQUIRES, “SELLERS AND/OR THEIR
AFFILIATES”) BASED ON (I) ANY FEDERAL, STATE, OR LOCAL ENVIRONMENTAL OR HEALTH
AND SAFETY LAW OR REGULATION, INCLUDING CERCLA OR ANY STATE EQUIVALENT, OR ANY
SIMILAR LAW NOW EXISTING OR HEREAFTER ENACTED, (II) ANY DISCHARGE, DISPOSAL,
RELEASE, OR ESCAPE OF ANY CHEMICAL, OR ANY MATERIAL WHATSOEVER, ON, AT, TO, OR
FROM THE PROPERTIES; OR (III) ANY ENVIRONMENTAL CONDITIONS WHATSOEVER ON, UNDER,
OR IN THE VICINITY OF THE PROPERTIES.

 

(c)                                  BUYER HAS CONDUCTED PRIOR TO THE EFFECTIVE
DATE SUCH INVESTIGATIONS OF THE PROPERTIES, INCLUDING, BUT NOT LIMITED TO, THE
PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF, AS BUYER DEEMS NECESSARY OR
DESIRABLE TO SATISFY ITSELF AS TO THE CONDITION OF THE PROPERTIES AND THE
EXISTENCE OR NONEXISTENCE OR CURATIVE ACTION TO BE TAKEN WITH RESPECT TO ANY
HAZARDOUS OR TOXIC SUBSTANCES ON OR DISCHARGED FROM THE PROPERTIES, AND, EXCEPT
AS EXPRESSLY SET FORTH IN THIS AGREEMENT (INCLUDING THE EXPRESS REPRESENTATIONS
AND WARRANTIES CONTAINED HEREIN), THE SELLER CLOSING DOCUMENTS AND ANY OTHER
DELIVERIES OR DOCUMENTS PROVIDED TO OR KNOWN TO BUYER, WILL RELY SOLELY UPON
SAME AND NOT UPON ANY INFORMATION PROVIDED BY OR ON BEHALF OF SELLERS OR THEIR
AGENTS OR EMPLOYEES WITH RESPECT

 

27

--------------------------------------------------------------------------------


 

THERETO. UPON CLOSING, BUYER SHALL ASSUME THE RISK THAT ADVERSE
MATTERS, INCLUDING BUT NOT LIMITED TO, CONSTRUCTION DEFECTS AND ADVERSE PHYSICAL
AND ENVIRONMENTAL CONDITIONS, MAY NOT HAVE BEEN REVEALED BY BUYER’S
INVESTIGATIONS, AND BUYER, UPON CLOSING, SHALL BE DEEMED TO HAVE WAIVED,
RELINQUISHED AND RELEASED SELLERS AND/OR THEIR AFFILIATES FROM AND AGAINST ANY
AND ALL CLAIMS, DEMANDS, CAUSES OF ACTION (INCLUDING CAUSES OF ACTION IN TORT),
LOSSES, DAMAGES, LIABILITIES, COSTS AND EXPENSES (INCLUDING REASONABLE
ATTORNEYS’ FEES) OF ANY AND EVERY KIND OR CHARACTER, KNOWN OR UNKNOWN, WHICH
BUYER MIGHT HAVE ASSERTED OR ALLEGED AGAINST SELLERS AND/OR THEIR AFFILIATES AT
ANY TIME BY REASON OF OR ARISING OUT OF ANY LATENT OR PATENT CONSTRUCTION
DEFECTS OR PHYSICAL CONDITIONS, VIOLATIONS OF ANY APPLICABLE LAWS AND ANY AND
ALL OTHER ACTS, OMISSIONS, EVENTS, CIRCUMSTANCES OR MATTERS REGARDING THE
PROPERTIES.

 

(d)                                 BUYER, WITH BUYER’S COUNSEL, HAS FULLY
REVIEWED THE DISCLAIMERS AND WAIVERS SET FORTH IN THIS AGREEMENT, INCLUDING,
WITHOUT LIMITATION, IN THIS ARTICLE VIII, AND UNDERSTANDS THEIR SIGNIFICANCE AND
EFFECT. BUYER ACKNOWLEDGES AND AGREES THAT THE DISCLAIMERS AND OTHER AGREEMENTS
SET FORTH IN THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, IN THIS
ARTICLE VIII, ARE AN INTEGRAL PART OF THIS AGREEMENT, AND THAT SELLERS WOULD NOT
HAVE AGREED TO SELL THE PROPERTIES TO BUYER FOR THE AGGREGATE NET PURCHASE PRICE
WITHOUT THE DISCLAIMERS AND OTHER AGREEMENTS SET FORTH IN THIS AGREEMENT,
INCLUDING, WITHOUT LIMITATION, IN THIS ARTICLE VIII. THE TERMS AND CONDITIONS OF
THIS ARTICLE VIII WILL EXPRESSLY SURVIVE THE CLOSING OR ANY TERMINATION OF THIS
AGREEMENT AND WILL NOT MERGE WITH THE PROVISIONS OF DOCUMENTS TO BE DELIVERED AT
ANY CLOSING.

 

(e)                                  No constituent member in, manager or agent
of Sellers, nor any advisor, trustee, director, officer, employee, beneficiary,
shareholder, participant, representative or agent of any corporation or trust
that is or becomes a constituent member in Sellers (including, but not limited
to, Kite Realty Group, L.P. and Kite Realty Group Trust), shall have any
personal liability, directly or indirectly, under or in connection with this
Agreement or any agreement or document made, delivered or entered into under or
pursuant to the provisions of this Agreement or any amendment or amendments to
any of the foregoing made at any time or times, heretofore or hereafter, and
Buyer and its successors and assigns and, without limitation, all other persons
and entities, shall look solely to Sellers’ estate and interest in the
Properties (and all profits, awards, income and other proceeds therefrom) for
satisfaction of any liability of Sellers with respect to this Agreement and all
documents, agreements, understandings, and arrangements relating to the
transactions contemplated under this Agreement, and, except as provided herein,
Buyer, on behalf of itself and its successors and assigns, hereby waives any and
all such personal liability. The provisions of this Section 8(e) shall survive
termination of this Agreement.

 

28

--------------------------------------------------------------------------------


 

ARTICLE IX
TITLE; RISK OF LOSS

 

Section 9.1.                                 Title Commitment.  Sellers have
ordered current title commitments for the Properties from the Title Company (the
“Title Commitments”) and shall deliver the Title Commitments to Buyer no later
than thirty (30) days after the Effective Date. Additionally, promptly after the
Effective Date, Sellers will deliver to Buyer a copy of the most recent survey
of each Property that Sellers have in their possession. Buyer, at Buyer’s sole
cost and expense, may order an update to the surveys (the “Surveys”)

 

Section 9.2.                                 Title Review Period.  Within ten
(10) days after receipt of the Title Commitments, Buyer shall deliver a notice
to Seller (“Buyer’s Title Notice”) of those title exceptions which are not
approved by Buyer (collectively, “Unpermitted Exceptions”). Buyer hereby agrees
that (i) any items listed on title commitments obtained by Sellers in connection
with the acquisition of the Properties on the Merger Date (or, with respect to
the Property owned by KRG Branson IV, LLC, a Delaware limited liability company,
any items listed on the owner’s policy of title insurance with an effective date
of June 27, 2014, insuring title in the name of Inland Diversified Branson Hills
IV, L.L.C. a Delaware limited liability company), (ii) any memoranda or other
documents relating to Leases, (iii) any exceptions relating to Assumed
Financing, (iv) all easements, restrictions, or other matters of record in favor
of utilities or governmental entities, and (v) all matters that are Permitted
Exceptions, shall not be considered Unpermitted Exceptions.  If Buyer fails to
timely deliver a Buyer’s Title Notice, then Buyer shall be deemed to have
accepted the condition of title as reflected on the Title Commitments.

 

Section 9.3.                                 Title Remedy Period.  If Sellers
are unable or unwilling to remove, insure over or bond over the Unpermitted
Exceptions, then Sellers shall so notify Buyer (“Sellers’ Negative Title
Notice”) within ten (10) days after receipt of Buyer’s Title Notice. If Sellers
are willing to address the Unpermitted Exceptions, Sellers shall have fifteen
(15) days after receipt of Buyer’s Title Notice to either (a) have the
Unpermitted Exceptions removed from the title commitment, or (b) obtain a
commitment from the Title Company to (subject to Buyer’s commercially reasonable
approval) “insure over” or to obtain a bond, at Sellers’ cost, to insure over or
bond against the financial impact of the Unpermitted Exceptions.

 

Section 9.4.                                 Buyer’s Right to Terminate.  Upon
receipt of Sellers’ Negative Title Notice, Buyer can either waive the
Unpermitted Exceptions and proceed to the Closing or, upon written notice to
Seller and Escrow Agent within three (3) days after receipt of Seller’s Negative
Title Notice, terminate this Agreement as to that Property by written notice to
Sellers and Escrow Agent, in which event the Earnest Money shall be immediately
refunded to Buyer.

 

Section 9.5.                                 Condemnation.  If prior to Closing
all or any part of any Property is taken or threatened to be taken by
condemnation, eminent domain or other governmental acquisition provisions, then
the following procedures shall apply:

 

(i)             If the governmental taking at the Property does not permit a
Major Tenant to terminate its Lease under the terms of its Lease, or such Major
Tenant has waived its termination right, Buyer shall close and take the Property
as diminished by such events with no reduction in the Purchase Price, and Seller
shall assign the

 

29

--------------------------------------------------------------------------------


 

right to all condemnation proceeds due with respect to such taking to Buyer, as
well as the proceeds and benefits under any rent loss or business interruption
policies attributable to the period following the Closing.

 

(ii)          If any Lease for a Major Tenant is terminable on account of the
governmental taking and such Major Tenant does properly terminate its Lease as a
result of the governmental taking, then Buyer, at its sole option, may elect
either to (x) remove the Property occupied by such Major Tenant from the
applicable Closing and the Purchase Price shall be reduced accordingly; or
(y) accept an assignment of the applicable Seller’s rights to all condemnation
proceeds (less such sums, if any, as shall have been actually and reasonably
expended by Seller in connection with the condemnation, including, but not
limited to, reasonably attorneys’ fees) with respect thereto with no reduction
in the Purchase Price, it being understood and agreed that, in such event,
Sellers shall cooperate with Buyer in the settlement of the condemnation claim. 
In the event of a Closing on such Property, the proceeds and benefits under any
rent loss or business interruption policies paid to Seller but attributable to
the period following the Closing and deductibles shall likewise, to the extent
the same are assignable, be transferred and paid over to Buyer upon receipt by
Seller. Buyer hereby acknowledges that, in the event that Buyer exercises the
foregoing clause (x) with respect to the Property affected by such governmental
taking, Buyer shall remain obligated to purchase the remaining Properties. In
the event that the period by which a Major Tenant must exercise its termination
rights for a governmental taking under its Lease extends past the scheduled
Closing date for the Property at which the Major Tenant is located, the Closing
date for such Property shall be extended to be five (5) business days after such
termination period expires.

 

Section 9.6.                                 Casualty. If any portion of the
improvements at a Property shall be damaged or destroyed by fire or any other
casualty and either (i) no Major Tenant is entitled to terminate its Lease under
the terms of its Lease as a result of such casualty, or (ii) a Major Tenant has
waived its termination right, then this Agreement shall remain in full force and
effect, and at the Closing (x) Buyer shall be entitled to any and all insurance
proceeds, monies and claims received by and/or accrued to the applicable Seller
on account of such casualty (less such sums, if any, as shall have been actually
and reasonably expended by such Seller in connection with the repair or
restoration of such casualty or the prosecution of such claim (the “Reimbursable
Amounts”)) and (y) Buyer shall receive a credit against the applicable Purchase
Price equal to the amount of the deductible under the applicable Seller’s
property insurance, less the Reimbursable Amounts to the extent such Seller has
not recovered such Reimbursable Amounts under clause (x) above.  If any portion
of the improvements at a Property shall be damaged or destroyed by fire or any
other casualty, and a Major Tenant is entitled to terminate its Lease as a
result of such fire or casualty and does properly terminate its Lease as a
result of such fire or casualty, then Buyer shall have the option to (A) remove
the Property occupied by such Major Tenant from the applicable Closing and the
Purchase Price shall be reduced accordingly, or (B) proceed to Closing with
respect to the affected Property, at which time Buyer shall be entitled to any
and all insurance proceeds, monies and claims received by and/or accrued to the
applicable Seller on account of such casualty (less the Reimbursable Amounts),
and (C)

 

30

--------------------------------------------------------------------------------


 

Buyer shall receive a credit against the applicable Purchase Price equal to the
amount of the deductible under the applicable Seller’s property insurance, less
the Reimbursable Amounts to the extent such Seller has not recovered such
Reimbursable Amounts under clause (x) above. Buyer hereby acknowledges that, in
the event that Buyer exercises the foregoing clause (A) with respect to the
Property affected by such fire or casualty, Buyer shall remain obligated to
purchase the remaining Properties.  In the event that the period by which a
Major Tenant must exercise its termination rights for a casualty under its Lease
extends past the scheduled Closing date for the Property at which the Major
Tenant is located, the Closing date for such Property shall be extended to be
five (5) business days after such termination period expires.

 

ARTICLE X
DEFAULT.

 

Section 10.1.                          Seller Default. Notwithstanding anything
to the contrary contained in this Agreement, if Sellers fail to perform any of
their obligations or agreements contained herein in accordance with the terms of
this Agreement and fail to cure such default within five (5) business days
following written notice thereof from Buyer, then, as Buyer’s sole and exclusive
remedy hereunder, Buyer shall, if all conditions precedent described in
Section 6.2 have been satisfied or waived by Sellers, have the right to enforce
specific performance of this Agreement, provided that in order to exercise
specific performance as a remedy, Buyer must exercise such right of specific
performance by filing suit within thirty (30) days after delivery of Buyer’s
notice of Seller’s default.

 

Section 10.2.                          Buyer Default.   Notwithstanding anything
to the contrary contained in this Agreement, if Buyer fails to perform any of
its obligations or agreements contained herein in accordance with the terms of
this Agreement and fails to cure such default within five (5) business days
following written notice thereof from Sellers, then, as Sellers’ sole and
exclusive remedy hereunder, Sellers shall, if all conditions precedent described
in Section 6.1 have been satisfied or waived by Buyer, have the right to enforce
specific performance of this Agreement, provided that in order to exercise
specific performance as a remedy, Sellers must exercise such right of specific
performance by filing suit within thirty (30) days after delivery of Sellers’
notice of Buyer’s default.

 

Section 10.3.                          This section has been intentionally
omitted.

 

ARTICLE XI
GENERAL PROVISIONS

 

Section 11.1.                          Notices.  All notices and other
communications hereunder shall be in writing (including wire, telex, telecopy or
similar writing) and shall be sent, delivered or mailed, addressed, or
telecopied (i.e., facsimile), email transmission of a notice is not permitted:

 

if to Buyer:

 

Inland Real Estate Income Trust, Inc.

2901 Butterfield Road

Oak Brook, Illinois 60523

Attn: G. Joseph Cosenza, Vice Chairman

Fax: (630) 218-4735

 

31

--------------------------------------------------------------------------------


 

with a copy to:

 

The Inland Real Estate Group, Inc.

2901 Butterfield Road

Oak Brook, Illinois 60523

Attn: Robert H. Baum, General Counsel

Fax: (630) 218-4900 and (630) 571-2360

 

 

 

if to Seller to:

 

Kite Realty Group, L.P.

30 South Meridian, Suite 1100

Indianapolis, Indiana 46204

Attn: Daniel R. Sink, Executive Vice President

and Chief Financial Officer

Fax: (317) 577-0001

Email: dsink@kiterealty.com

 

 

 

with a copy to:

 

Phillip L. Bayt

Ice Miller LLP

One American Square, Suite 2900

Indianapolis, Indiana 46282

Fax: (317) 592-4608

Email: Phillip.Bayt@icemiller.com

 

 

 

with a copy to:

 

April Sparks Pyatt

Ice Miller LLP

One American Square, Suite 2900

Indianapolis, Indiana 46282

Fax: (317) 592-4837

Email: April.Pyatt@icemiller.com

 

Each such notice, request or other communication shall be given (a) by hand
delivery, (b) by nationally recognized overnight service or (c) by facsimile,
receipt confirmed by recipient.  Each such notice, request or communication
shall be effective (i) if delivered by hand or by nationally recognized courier
service, when delivered at the address specified in this Section 11.1 (or in
accordance with the latest unrevoked direction from such party) and (ii) if
given by facsimile, when such facsimile is transmitted to the facsimile, as the
case may be, specified in this Section 11.1 (or in accordance with the latest
unrevoked direction from such party), if confirmation is received from the
recipient of the notice.

 

Section 11.2.                          Severability.  If any provision of this
Agreement, or the application thereof to any Person, place or circumstances,
shall be held by a court of competent jurisdiction to be invalid, unenforceable,
or void, the remainder of this Agreement and such provisions as applied to other
persons, places, and circumstances shall remain in full force and effect;
provided, however, that in the event that the terms and conditions of this
Agreement are materially altered as a result of this paragraph, the parties will
renegotiate the terms and conditions of this Agreement to resolve any
inequities.

 

Section 11.3.                          Counterparts.  This Agreement may be
executed in one or more counterparts, all of which shall be considered one and
the same agreement and shall become

 

32

--------------------------------------------------------------------------------


 

effective when one or more counterparts have been signed by each of the parties
and delivered to the other parties, it being understood that all parties need
not sign the same counterpart.

 

Section 11.4.                          Entire Agreement; No Third-Party
Beneficiaries.  This Agreement (a) constitutes the entire agreement and
supersedes all prior agreements and understandings, both written and oral, among
the parties with respect to the subject matter hereof, and (b) is not intended
to confer upon any Person other than the parties hereto any rights or remedies
hereunder.

 

Section 11.5.                          Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Indiana
regardless of the laws that might otherwise govern under applicable principles
of conflicts of law.

 

Section 11.6.                          Assignment.  Except for an assignment by
Buyer to an Affiliate, Buyer may not assign this Agreement or its or their
rights under this Agreement without disclosing all of the terms and conditions
of the proposed assignment to the other party and without the advance written
approval of the other party, which approval may be withheld in such other
party’s sole and absolute discretion.  No assignment shall relieve the Buyer of
its obligations under this Agreement.

 

Section 11.7.                          Time of Performance.  If any date set
forth in this Agreement for the performance of any obligation by Buyer and/or
Sellers or for the delivery of any instrument or notice should be on a day other
than a Business Day, compliance with such obligation or delivery shall be deemed
acceptable on the first Business Day following such day. Time is of the essence
in this Agreement.

 

Section 11.8.                          Amendments and Waivers.  This Agreement
may not be amended except by an instrument in writing signed by all parties
hereto.  By an instrument in writing Sellers, on the one hand, or Buyer, on the
other hand, may waive compliance by the other party with any term or provision
of this Agreement that such other party was or is obligated to comply with or
perform.

 

Section 11.9.                          Attorneys’ Fees.  In the event legal
action is instituted by any party to enforce the terms of this Agreement or
which arises out of the execution of this Agreement, the prevailing party in
such legal action will be entitled to receive from the other party the
prevailing party’s reasonable attorneys’ fees and court costs incurred,
including the costs of appeal, as may be determined and awarded by the court in
which the action is brought.  The term “prevailing party” shall include, but not
be limited to, a party who obtains legal counsel or brings an action against the
other by reason of the other’s breach or default and obtains substantially the
relief sought whether by compromise, settlement or judgment.

 

Section 11.10.                   Radon Gas.  Radon is a naturally occurring
radioactive gas that, when it has accumulated in a building in sufficient
quantities, may present health risks to persons who are exposed to it over
time.  Levels of radon that exceed federal and state guidelines have been found
in buildings in Florida. Additional information regarding radon and radon
testing may be obtained from your county health department.

 

33

--------------------------------------------------------------------------------


 

Section 11.11.                   Confidentiality. Buyer will maintain in
confidence all due diligence information, whether in written or oral form,
without regard to whether marked “confidential” (collectively, “Information”),
received from Sellers and will neither disclose any such Information to any
third person or entity nor make use of any such Information for any purpose
other than the purpose described herein without the prior written consent of
Sellers.  Buyer will restrict access to such Information to only those persons
who, in the reasonable business judgment of Buyer, “need to know” for the
purpose of evaluating or effecting the transactions contemplated by this
Agreement, and who are instructed to keep such information confidential, such as
Buyer’s officers, directors, employees, attorneys, accountants, engineers,
surveyors, consultants, financiers, partners, investors, potential lessees and
bankers and such other third parties whose assistance is required in connection
with the consummation of this transaction.  Buyer will advise all persons to
whom it provides Information that they are bound by this Section 11.11.
Notwithstanding the foregoing, Buyer will have no confidentiality,
non-disclosure and non-use obligation with respect to any Information which:  is
already known to the public prior to the Effective Date; becomes known to the
public through authorized publication or otherwise through no breach of this
Agreement by Buyer; can be established by Buyer by documentary evidence to have
been in the legitimate and lawful possession of Buyer at the time revealed by
Sellers to Buyer; is lawfully received by Buyer without restriction from a third
party subsequent to the Effective Date, which third party did not obtain such
Information through improper means; or is developed by Buyer independently and
without benefit of the Information received pursuant to this Agreement. All
materials and documents containing Information provided by Sellers to Buyer will
remain the property of Sellers until Closing occurs.  The disclosure or
transmission of Information to Buyer does not constitute the grant to Buyer of a
license of any type.  In the event of termination of this Agreement or otherwise
at Sellers’ request prior to Closing or termination of this Agreement, all
Information will immediately either be destroyed by Buyer or returned to
Sellers, as Sellers may direct, together with all copies and summaries thereof. 
If Closing does not occur, all Information stored in electronic media will be
destroyed, to the extent possible.  Buyer will thereafter certify in writing to
Sellers that all Information has either been returned to Sellers or destroyed.
Buyer’s obligations hereunder with respect to the Information (if Closing does
not occur) will continue until the earlier of two (2) years from the Effective
Date or at such time as any such Information becomes generally available to the
public, except that Buyer’s obligations hereunder with respect to trade secrets
and financial information shall continue indefinitely until such time as any
such trade secrets or financial information becomes generally available to the
public. In the event that Buyer is requested or required (by oral questions,
interrogatories, requests for information or documents, subpoena, civil
investigative demand or other process) to disclose any Information, Buyer agrees
that it will provide Sellers with prompt written notice of any such request or
requirement, to the extent that notice is possible under the circumstances, so
that prior to such disclosure Sellers may seek to obtain an appropriate
protective order or waive compliance with the provisions of this letter of
intent.  Absent same, Buyer will only disclose the Information which it is
legally required to disclose, based on advice of Buyer’s counsel.  Upon full
execution of this Agreement and again after any Closing occurs or fails to
occur, the parties may either make a joint press release, or each party may make
an individual press release that is mutually and reasonably agreed to by the
other party; provided, that if the parties fail to agree on the contents of a
joint press release or separate press releases, each party may nevertheless make
its own individual press release, provided the other party shall be given a
reasonable opportunity to make, on the

 

34

--------------------------------------------------------------------------------


 

date of such individual press release, its own individual press release, and
copies of each such individual press release shall be delivered to the other
party prior to being made.  Notwithstanding anything herein to the contrary, it
is acknowledged that Sellers and Buyer are, or each is an affiliate of, a
publicly traded company or a public company; consequently, Seller and Buyer
shall have the right to disclose by filing with the Securities and Exchange
Commission or through any other channel any information regarding the
transaction contemplated by this Agreement required by law or as determined to
be necessary or appropriate by Seller, Buyer or their respective attorneys
related to public disclosure regarding Sellers and Buyer or their respective
affiliates.  The terms of this Section 11.11 shall supersede the terms of that
certain letter of intent entered into by the parties dated August 21, 2014, to
the extent such confidentiality agreements relate or refer, directly or
indirectly, to the transactions contemplated by this Agreement.

 

Section 11.12.                   Like-Kind Exchange. Sellers and Buyer
acknowledge and agree that the purchase and sale of any Property may be part of
a tax-free exchange under Section 1031 of the Internal Revenue Code for any
Seller or Buyer. Each party hereby agrees to take all reasonable steps necessary
before, on or after the applicable Closing date, to facilitate such exchange if
requested by the other party at the sole cost of the exchanging party; provided,
that the party making such accommodation shall not be required to acquire any
substitute property or incur any cost, expense or other obligation in connection
with such exchange, and provided, further, that the applicable Closing date
shall not be delayed, impaired or complicated thereby. If either party wishes to
make such an election, it must do so on or prior to the fifth (5(th) business
day prior to the applicable Closing date. The cooperating party shall not be
required to take title to or convey any real or personal property other than the
applicable Property, and the cooperating party shall only be required to execute
the standard facilitator documents customarily utilized by qualified
intermediaries (e.g. assignment of purchase agreement forms).

 

[The signature page follows.]

 

35

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Buyer and Sellers have caused this Agreement to be signed as
of the Effective Date.

 

 

SELLERS:

 

 

 

 

KRG BRANSON HILLS, LLC, a Delaware

 

limited liability company

 

 

 

 

By:

/s/ Thomas K. McGowan

 

 

Thomas K. McGowan, President and

 

 

Chief Operating Officer

 

 

 

 

 

 

 

KRG BRANSON HILLS K-II, LLC, a

 

Delaware limited liability company

 

 

 

 

By:

/s/ Thomas K. McGowan

 

 

Thomas K. McGowan, President and

 

 

Chief Operating Officer

 

 

 

 

 

 

 

KRG BRANSON HILLS T-III, LLC, a

 

Delaware limited liability company

 

 

 

 

By:

/s/ Thomas K. McGowan

 

 

Thomas K. McGowan, President and

 

 

Chief Operating Officer

 

 

 

 

 

 

 

KRG BRANSON HILLS IV, LLC, a

 

Delaware limited liability company

 

 

 

 

By:

/s/ Thomas K. McGowan

 

 

Thomas K. McGowan, President and

 

 

Chief Operating Officer

 

 

 

 

 

 

 

KRG ATHENS EASTSIDE, LLC, a

 

Delaware limited liability company

 

 

 

 

By:

/s/ Thomas K. McGowan

 

 

Thomas K. McGowan, President and

 

 

Chief Operating Officer

 

--------------------------------------------------------------------------------


 

 

KRG HARVEST SQUARE, LLC, a

 

Delaware limited liability company

 

 

 

 

By:

/s/ Thomas K. McGowan

 

 

Thomas K. McGowan, President and

 

 

Chief Operating Officer

 

 

 

 

 

 

 

KRG OCEAN ISLE BEACH LANDING,

 

LLC, a Delaware limited liability company

 

 

 

 

By:

/s/ Thomas K. McGowan

 

 

Thomas K. McGowan, President and

 

 

Chief Operating Officer

 

 

 

 

 

 

 

KRG PLEASANT PRAIRIE RIDGE, LLC,

 

a Delaware limited liability company

 

 

 

 

By:

/s/ Thomas K. McGowan

 

 

Thomas K. McGowan, President and

 

 

Chief Operating Officer

 

 

 

 

 

 

 

KRG STEVENS POINT PINECREST,

 

LLC, a Delaware limited liability company

 

 

 

 

By:

/s/ Thomas K. McGowan

 

 

Thomas K. McGowan, President and

 

 

Chief Operating Officer

 

 

 

 

 

 

 

KRG NEENAH FOX POINT, LLC, a

 

Delaware limited liability company

 

 

 

 

By:

/s/ Thomas K. McGowan

 

 

Thomas K. McGowan, President and

 

 

Chief Operating Officer

 

 

 

 

 

 

 

KRG CONYERS HERITAGE, LLC, a

 

Delaware limited liability company

 

 

 

 

By:

/s/ Thomas K. McGowan

 

 

Thomas K. McGowan, President and

 

 

Chief Operating Officer

 

--------------------------------------------------------------------------------


 

 

KRG LAKE ST. LOUIS HAWK RIDGE,

 

LLC, a Delaware limited liability company

 

 

 

 

By:

/s/ Thomas K. McGowan

 

 

Thomas K. McGowan, President and

 

 

Chief Operating Officer

 

 

 

 

 

 

 

KRG PRATTVILLE LEGENDS, LLC, a

 

Delaware limited liability company

 

 

 

 

By:

/s/ Thomas K. McGowan

 

 

Thomas K. McGowan, President and

 

 

Chief Operating Officer

 

 

 

 

 

 

 

KRG HOT SPRINGS FAIRGROUNDS,

 

LLC, a Delaware limited liability company

 

 

 

 

By:

/s/ Thomas K. McGowan

 

 

Thomas K. McGowan, President and

 

 

Chief Operating Officer

 

 

 

 

 

 

 

KRG SHREVEPORT REGAL COURT,

 

LLC, a Delaware limited liability company

 

 

 

 

By:

/s/ Thomas K. McGowan

 

 

Thomas K. McGowan, President and

 

 

Chief Operating Officer

 

 

 

 

 

 

 

KRG JACKSONVILLE RICHLANDS,

 

LLC, a Delaware limited liability company

 

 

 

 

By:

/s/ Thomas K. McGowan

 

 

Thomas K. McGowan, President and

 

 

Chief Operating Officer

 

 

 

 

 

 

 

KRG OMAHA WHISPERING RIDGE,

 

LLC, a Delaware limited liability company

 

 

 

 

By:

/s/ Thomas K. McGowan

 

 

Thomas K. McGowan, President and

 

 

Chief Operating Officer

 

 

 

 

--------------------------------------------------------------------------------


 

 

KRG ASHWAUBENON BAY PARK,

 

LLC, a Delaware limited liability company

 

 

 

 

By:

/s/ Thomas K. McGowan

 

 

Thomas K. McGowan, President and

 

 

Chief Operating Officer

 

--------------------------------------------------------------------------------


 

 

BUYER:

 

 

 

INLAND REAL ESTATE INCOME TRUST, INC., a Maryland corporation

 

 

 

 

By:

/s/ G. Joseph Cosenza

 

 

G. Joseph Cosenza, Authorized

 

 

Person

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Properties

 

Seller

 

 

 

Property and 

Location

 

Purchase Price

 

Assumption

1.

 

KRG Branson Hills, LLC, a Delaware limited liability company; KRG Branson Hills
K-II, LLC, a Delaware limited liability company; KRG Branson Hills IV, LLC, a
Delaware limited liability company

 

The Shoppes at Branson Hills, Branson, MO

 

$

42,803,030

 

No Assumption

2.

 

KRG Branson Hills, LLC, a Delaware limited liability company; KRG Branson Hills
T-III, LLC, a Delaware limited liability company

 

Branson Hills Plaza, Branson, MO

 

$

9,667,000

 

No Assumption

3.

 

KRG Athens Eastside, LLC, a Delaware limited liability company

 

Eastside Junction, Athens, AL

 

$

12,277,570

 

Assumption

4.

 

KRG Harvest Square, LLC, a Delaware limited liability company

 

Harvest Square, 5850 Highway 53, Harvest, AL  35749

 

$

13,017,818

 

Assumption

5.

 

KRG Ocean Isle Beach Landing, LLC, a Delaware limited liability company

 

Landing at Ocean Isle Beach, Ocean Isle, NC

 

$

10,894,597

 

No Assumption

6.

 

KRG Pleasant Prairie Ridge, LLC, a Delaware limited liability company

 

Shoppes at Prairie Ridge, 9777 76th Street, Pleasant Prairie, WI 53158

 

$

32,527,273

 

No Assumption

7.

 

KRG Stevens Point Pinecrest, LLC, a Delaware limited liability company

 

Copps Grocery Store, 1500 Pinecrest Avenue, Stevens Point, WI 54481

 

$

15,544,261

 

No Assumption

 

--------------------------------------------------------------------------------


 

8.

 

KRG Neenah Fox Point, LLC, a Delaware limited liability company

 

Fox Point, 828 Fox Point Plaza, Neenah, WI 54946

 

$

17,312,015

 

No Assumption

9.

 

KRG Conyers Heritage, LLC, a Delaware limited liability company

 

Walgreens — Heritage Square, 1877 Georgia Highway 20, Conyers, GA 30094

 

$

9,010,529

 

No Assumption

10.

 

KRG Lake St. Louis Hawk Ridge, LLC, a Delaware limited liability company

 

The Shoppes at Hawk Ridge, Lake St. Louis, MO

 

$

12,721,273

 

No Assumption

11.

 

KRG Prattville Legends, LLC, a Delaware limited liability company

 

Prattville Town Center, 2760 Legends Parkway, Prattville, AL 36067

 

$

33,328,788

 

No Assumption

12.

 

KRG Hot Springs Fairgrounds, LLC, a Delaware limited liability company

 

Fairgrounds Crossing, 1412 Higdon Ferry Road, Hot Springs, AR 71913

 

$

29,196,970

 

No Assumption

13.

 

KRG Shreveport Regal Court, LLC, a Delaware limited liability company

 

Regal Court, 7451 Youree Drive, Shreveport, LA 71105

 

$

50,363,636

 

No Assumption

14.

 

KRG Jacksonville Richlands, LLC, a Delaware limited liability company

 

Walgreens Plaza, 3069-85 Richlands Highway, Jacksonville, FL 28540

 

$

13,662,883

 

No Assumption

15.

 

KRG Omaha Whispering Ridge, LLC, a Delaware limited liability company

 

Whispering Ridge, 17021 Evans Plaza, Omaha, NE 68116

 

$

15,802,933

 

No Assumption

16.

 

KRG Ashwaubenon Bay Park, LLC, a Delaware limited liability company

 

Village at Bay Park, 760-820 Willard Drive, Ashwaubenon, WI 54304

 

$

19,700,045

 

No Assumption

 

Each Property shall include all of the following items (1) through (7) described
below:

 

--------------------------------------------------------------------------------


 

1.             The certain parcel(s) of land being described on Exhibit A-1
attached hereto, together with ) all buildings and improvements owned by each
Seller located on, in, under, or upon such land and any and all of such Seller’s
rights, easements, licenses and privileges presently thereon or appertaining to
the land or improvements (collectively, the “Real Estate”);

 

2.             All of the applicable Seller’s right, title and interest in and
to the equipment (excluding computer hardware and software) and other personal
property situated on the Real Estate, owned by such Seller and used in the
operation of the Real Estate (the “Personal Property”);

 

3.             All of the applicable Seller’s right, title and interest in and
to the leases related to each Property (collectively, the “Leases”) and any
security deposits paid by tenants or subtenants under the Leases;

 

4.             All of the applicable Seller’s right, title and interest in and
to all union, maintenance, service, brokerage, advertising and other like
contracts and agreements affecting the ownership and operation of such Property
(the “Contracts”);

 

5.             To the extent assignable or transferable, all of the applicable
Seller’s right, title, and interest in and to all intangible property (the
“Intangible Property”), if any, pertaining to the Real Estate or the Personal
Property or the use thereof, including without limitation, the names of the
shopping centers located on the Real Estate, warranties and guarantees, permits,
certificates of occupancy, licenses, approvals, governmental authorizations,
transferable utility contracts, and any plans and specifications;

 

6.             All easements, if any, benefiting the Real Estate; and

 

7.             All rights and appurtenances pertaining to the foregoing,
including any right, title, and interest of each Seller in and to adjacent
streets, alleys or rights-of-way.

 

--------------------------------------------------------------------------------


 

Exhibit A-1

 

Legal Description of Real Estate

 

The Shoppes at Branson Hills/Branson Hills Plaza

 

TRACT 1:

 

Lot 6, of The Shoppes at Branson Hills, a subdivision as per the recorded plat
thereof, Plat Book/Slide I, Pages 235-240, Taney County, Missouri.

 

Lot 4A, of the Administrative Replat Lot 4, The Shoppes at Branson Hills, a
subdivision as per the recorded plat thereof, Plat Book/Slide J Pages 723-724,
Taney County, Missouri.

 

Outlots 1, 2, 4 and 7 of The Shoppes at Branson Hills, a subdivision as per the
recorded plat thereof, Plat Book/Slide I, Pages 235-240, Taney County, Missouri.

 

Outlots 6A, of the Replat of Outlots 5 and 6 of the The Shoppes at Branson
Hills, a subdivision as per the recorded plat thereof, Plat Book/Slide J, Page
722, Taney County, Missouri.

 

TRACT 2:

 

Lot 3, Branson Hills Plaza, a subdivision as per the recorded plat thereof, Plat
Book Slide H, pages 286287, Taney County, Missouri.

 

Lot 5A, Replat of Lots 4 & 5 of Branson Hills Plaza and Lot 6A of Amended Plat
of Lots 6 and 7A of Branson Hills Plaza, a subdivision as per the recorded plat
thereof, Plat Book Slide J, pages 375-376, Taney County, Missouri.

 

Lot 6B, Replat of Lots 4 & 5 of Branson Hills Plaza and Lot 6A of Amended Plat
of Lots 6 and 7A of Branson Hills Plaza, a subdivision as per the recorded plat
thereof, Plat Book Slide J, pages 375-376, Taney County, Missouri.

 

Lot 7B, in Amended of Lots 6 and 7A, Branson Hills Plaza, a subdivision as per
the recorded plat thereof, Plat Book Slide I, pages 789, Taney County, Missouri.

 

Lot 8A, Replat of Lots 7 and 8 Branson Hills Plaza, a subdivision as per the
recorded plat thereof, Plat Book Slide I, pages 285, Taney County, Missouri.

 

The Shoppes at Branson Hills (Lot 4B)

 

Lot 4B, in the Administrative Replat of Lot 4, The Shoppes at Branson Hills, a
subdivision as per the recorded plat thereof, Plat Book/Slide J, Pages 723-724,
Taney County, Missouri.

 

The Shoppes at Branson Hills (Kohl’s Parcel)

 

Lot 5 of The Shoppes at Branson Hills, a subdivision as per recorded plat
thereof, Plat Book/Slide I, Pages 235- 240, Taney County, Missouri.

 

--------------------------------------------------------------------------------


 

Branson Hills Plaza (TJ Maxx Parcel)

 

Lot 2, Branson Hills Plaza, a subdivision as per the recorded plat thereof, Plat
Book Slide H, pages 286287, Taney County, Missouri.

 

Shoppes at Prairie Ridge

 

PARCEL I:

 

Lot 1 of Certified Survey Map No. 2603, recorded on November 9, 2007, as
Document No. 1539382, being a redivision of Lot 1 and Lot 2 of Certified Survey
Map No. 2602, being a part of the Northwest 1/4 of Section 8, Town 1 North,
Range 22 East, in the Village of Pleasant Prairie, County of Kenosha, State of
Wisconsin.

 

PARCEL II:

 

Lot 3 of Certified Survey Map No. 2603, recorded on November 9, 2007, as
Document No. 1539382, being a redivision of Lot 1 and Lot 2 of Certified Survey
Map No. 2602, being a part of the Northwest 1/4 of Section 8, Town 1 North,
Range 22 East, in the Village of Pleasant Prairie, County of Kenosha, State of
Wisconsin.

 

PARCEL III:

 

Lot 4 of Certified Survey Map No. 2603, recorded on November 9, 2007, as
Document No. 1539382, being a redivision of Lot 1 and Lot 2 of Certified Survey
Map No. 2602, being a part of the Northwest 1/4 of Section 8, Town 1 North,
Range 22 East, in the Village of Pleasant Prairie, County of Kenosha, State of
Wisconsin.

 

Prattville Town Center

 

Tracts 1, 2, 3 and 4, as shown on the Prattcenter Plat No.1, as said Plat is
recorded in the Office of the Judge of Probate of Elmore County, Alabama, in
Plat Book 16, at Pages 21 and 22.

 

Landing at Ocean Isle Beach

 

Lying and being situate in Brunswick County, North Carolina, and being more
particularly described as follows:

 

BEING ALL of Lot 7 as shown on that plat entitled “Final Plat of The Landing at
Ocean Isle Beach, Lots 1 to 10” as recorded in Map Book 52, Page 79, in the
Brunswick County Public Registry.

 

Eastside Junction

 

Lot 3-A according to the Final Plat of Replat of Lot 3 of East Side Junction
Plat Book “H”, Page 104 recorded in the Office of the Judge of Probate of
Limestone County, Alabama in Plat Book H at Page 130.

 

--------------------------------------------------------------------------------


 

Harvest Square

 

Lot #5A and Lot #5A.l, according to the Map and Plat of Harvest Square
Subdivision, as said Map and Plat appear of record in the Office of the Judge of
Probate of Madison County, Alabama, as Document No. 20090601000361050.

 

The Shoppes at Hawk Ridge

 

Lots 1 thru 4 inclusive of LAKE ST. LOUIS PLAT 272, being a Resubdivision of
Outlot C-1 of Lake St. Louis Plat 266, a Re-subdivision of Block C of The
Shoppes at Hawk Ridge, a Subdivision in St. Charles County, Missouri, as per
plat thereof recorded in Plat Book 46, Page 331.

 

Fairgrounds Crossing

 

Lot 1, 2 and 7 of Fairgrounds Crossing Commercial Subdivision, according to Plat
recorded in Book 14 at Page 125 of the Plat Records of Garland County, Arkansas.

 

Copps Grocery Store

 

Lot 1 in Certified Survey Map No. 10205-45-85, as recorded in Volume 45 of
Survey Maps, Page 85, as Document No. 765887, being a part of Copps Addition and
part of Lot 1 of Certified Survey Map No. 288-1-288, Part of Parcel Lettered
“B”, all of Parcel Lettered “C”, and part of Parcel Lettered “D”, Certified
Survey Map No. 437-2-97, all of Lot 1 of Certified Survey Map No. 933-3-291, and
part of Parcel Lettered “B”, all of Parcel Lettered “C”, and part of Parcel
Lettered “D”, Certified Survey Map No. 1452-5-210, all of Lot 2, and part of Lot
3 of Certified Survey Map No. 6752-24-275, and all of Lot 1 of Certified Survey
Map No. 7247-26-177, located in the Southeast 1/4 of the Northeast 1/4 of
Section 33, Town 24 North, Range 8 East, in the City of Stevens Point, County of
Portage, State of Wisconsin.

 

Fox Point

 

Parcels A & B:

 

A PARCEL OF LAND BEING PART OF THE NORTHWEST 1/4 OF THE SOUTHWEST 1/4 OF SECTION
28, TOWNSHIP 20 NORTH, RANGE 17 EAST, CITY OF NEENAH, WINNEBAGO COUNTY,
WISCONSIN, BOUNDED AND DESCRIBED AS FOLLOWS:

 

COMMENCING AT THE WEST 1/4 CORNER OF SECTION 28; THENCE S01°27’04”E, 1179.76
FEET ALONG THE WEST LINE OF THE SOUTHWEST 1/4 OF SECTION 28; THENCE N88°27’03”E,
104.10 FEET TO A POINT ON THE EAST RIGHT OF WAY LINE OF GREEN BAY ROAD AND THE
POINT OF BEGINNING; THENCE N01°11’09”W, 177.72 FEET ALONG SAID EAST RIGHT OF WAY
LINE;THENCE N29°38’54”E, 13.47 FEET; THENCE N48°25’42”E, 11.00 FEET; THENCE
N61°14’51”E, 15.00 FEET; THENCE N11°14’49”E, 37.62 FEET; THENCE N88°33’34”E,
173.61 FEET; THENCE N01°11’09”W, 280.83 FEET; THENCE N70°21’13”W, 29.60 FEET;
THENCE N02°00’37”E, 85.58 FEET; THENCE N89°05’04”E, 150.00 FEET; THENCE
N00°54’56”W, 141.48 FEET; THENCE N34°18’40”W, 41.82 FEET TO A POINT ON THE SOUTH
RIGHT OF WAY LINE OF WINNECONNE AVENUE (S.T.H. “114”); THENCE N88°18’45”E, 38.64
FEET; THENCE N61°49’30”E, 43.00 FEET; THENCE N21°02’58”E, 18.00 FEET; THENCE
N36°43’13”E, 13.50

 

--------------------------------------------------------------------------------


 

FEET; THENCE N51°55’53”E, 13.50 FEET; THENCE N61°19’47”E, 20.50 FEET; THENCE
N66°19’23”E, 21.00 FEET; THENCE N69°05’14”E, 31.00 FEET; THENCE N08°54’58”W,
7.78 FEET; THENCE NORTHEASTERLY, 41.63 FEET ALONG THE ARC OF A 1526.10 FOOT
RADIUS CURVE TO THE RIGHT, HAVING A CHORD WHICH BEARS N81°52’08”E AND IS 41.63
FEET IN LENGTH; THENCE S02°30’26”W, 278.58 FEET; THENCE N80°25’21”E, 365.22 FEET
TO THE BEGINNING POINT OF A MEANDER LINE OF THE WESTERLY SHORE OF THE NEENAH
SLOUGH, SAID POINT BEARS S80°25’21”W A DISTANCE OF 42 FEET MORE OR LESS FROM
SAID SHORE; THENCE S11°31’35”W, 676.69 FEET ALONG SAID MEANDER LINE TO THE
TERMINATION POINT OF SAID MEANDER LINE, SAID POINT BEARS S88°26’46”W A DISTANCE
OF 131 FEET MORE OF LESS FROM SAID SHORE; THENCE S88°26’46”W, 719.59 FEET TO THE
POINT OF BEGINNING.

 

THE ABOVE DESCRIBED PARCEL INCLUDES ALL THAT LAND LYING BETWEEN THE ABOVE
DESCRIBED MEANDER LINE AND THE WESTERLY SHORE OF SAID NEENAH SLOUGH BOUNDED BY
THE EXTENSION OF THE RESPECTIVE LOT LINES OF THE ABOVE DESCRIBED PARCEL TO SAID
WESTERLY SHORE.

 

Parcel C-1:

 

That part of the Northwest 1/4 of the Southwest 1/4 of Section 28, Township 20
North, Range 17 East, in the Sixth Ward, City of Neenah, Winnebago County,
Wisconsin, lying West of a line described as follows, viz:

 

Commencing on the West line of said Section at a point 752.6 feet South of the
intersection of said West line with the centerline of State Trunk Highway No.
114; thence East, at right angles to the West line of said Section, 103.3 feet
to the East line of a highway, commonly known as Green Bay Road, the place of
beginning; thence East, at right angles to the West line of said Section, 180
feet; thence South, parallel with the East line of said Green Bay Road, 70 feet;
thence West, at right angles to the West line of said Section, 180 feet to the
East line of said Green Bay Road; thence North, along the East line of said
Green Bay Road, 70 feet, to the place of beginning.

 

Parcel C-2:

 

That part of Lot Four (4), of Certified Survey Map No. 1088, as recorded in the
Office of the Register of Deeds for Winnebago County on January 13, 1984 at
10:00 AM, in Volume 1 of Certified Survey Maps, Page 1088, as Document No.
584988, being a part of the West 1/2 of the Southwest 1/4 of Section 28,
Township 20 North, Range 17 East, in the Sixth Ward, City of Neenah, Winnebago
County, Wisconsin, lying West of a line described as follows, viz:

 

Commencing at the Northeast (most Easterly) corner of said Lot 4; thence South
89 degrees 40’ 45” West, along the North line of said Lot 4, 300.00 feet; thence
South 70.0 feet, to the point of beginning of said line, thence continuing South
to the Southerly line of said Lot 4, and the point of termination of said line.

 

Parcel D:

 

That part of the Northwest Quarter (NW 1/4) of the Southwest Quarter (SW 1/4) of
Section Twenty-eight (28), Township Twenty (20) North, Range Seventeen (17)
East, in the Sixth Ward, City of Neenah, Winnebago County, Wisconsin, described
as follows, viz:

 

--------------------------------------------------------------------------------


 

Commencing at the West Quarter corner of said Section; thence South, along the
West line of said Section, 429 feet, to the center line of Winneconne Avenue;
thence North 69 degrees 9’ East, along the center line of said Avenue, 400 feet;
thence North 78 degrees 54’ East, along the center line of said Avenue, 264
feet, to the Northwesterly corner of tract of land heretofore conveyed to Sara
Napuck by Deed recorded in Volume 952 on Page 575, the place of beginning;
thence South 3 degrees 2’ West, 326.67 feet thence Easterly, along the Southerly
line of tract of land heretofore conveyed to Sarah Napuck by Deed recorded in
Volume 792 on Page 153, to the center line of a Slough; thence Northerly, along
the center line of said Slough, to the center line of said Avenue; thence
Westerly, along the center line of said Avenue, to the place of beginning,
excepting therefrom that portion thereof included within the limits of
Winneconne Avenue, as now located.

 

Regal Court

 

A tract of land situated in fractional Section 37, Township 17 North, Range 13
West, Caddo Parish, Louisiana, and being part of that land designated as Lot 1
of Hart’s Island in a Judgment Recognizing and Sending in Possess ion to Carroll
W. Feist and Malcolm Feist, dated January 27, 1969 recorded in Conveyance Book
1210, Page 651 in the Official Records of Caddo Parish, Louisiana, and as shown
on a map or Hart’s Island recorded in Conveyance Book 14, Page 195 in said
records and being more particularity described as follows:

 

COMMENCING at 1/2, inch iron rod (set) at the intersection of the east right of
way line of State Highway No. 1 (Youree Drive) and with the south right of way
of Regal Drive, (previously called Lowe’s Blvd.)As shown on the Plat of Kings
Red River Subdivision, recorded in Book 4050 on Page 49 in said Official
Records;

 

THENCE North 64 degrees 32 minutes 39 seconds East with the south right of way
line of Regal Drive, at a distance of 124.62 feet pass a 1/2 inch iron rod (set)
for corner, same being the intersection of said south right of way with the
south right line of Regal Drive, continuing a total distance of 133.97 feet to a
1/2 inch iron rod (set) for corner in said right of way line and being the
beginning of a curve to the left;

 

THENCE continuing with said right of way line and along said curve to the left,
having a Delta of 43 degrees 42 minutes 09 seconds, a Radius of 298.50 feet, a
Chord which bears North 42 degrees 41 min 35 seconds East-222.20 feet and an Arc
Length of 227.68 feet to a 1/2 inch iron rod (set) for corner at the end of said
curve;

 

THENCE North 20 degrees 50 minutes 30 seconds East continuing with said right of
way line, a distance of 136.58 feet to a 1/2 inch iron rod (set) for corner and
being the beginning of a curve to the right;

 

THENCE continuing with said proposed right of way line and a long said curve to
the right having a Delta of 57 degrees 41 minutes 33 seconds, a Radius of 197.50
feet, a Chord which bears North 49 degrees 41 minutes 17 seconds East-190.57
feet and an Arc Length of 198.87 feet to a 1/2 inch iron rod (set) for corner at
the end of said curve;

 

THENCE North 78 degrees 32 minutes 03 seconds East continuing with said proposed
right of way line, a distance of 625 .77 feet to a 1/2 inch iron rod (set) for
corner and being the beginning of a curve to the left;

 

--------------------------------------------------------------------------------


 

THENCE continuing with said proposed right of way line and along said curve to
the left having a Delta of 32 degrees 25 minutes 14 seconds a Radius of 175.55
feet, a Chord which bears North 62 degrees 19 minutes 26 seconds East-98.02 feet
and an Arc Length of 99.34 feet to a 1/2 inch iron rod (set) for corner In same;

 

THENCE across the above referenced Lot 1 of Hart’s Island as follows:

 

South 25 degrees 21 minutes 57 seconds East a distance of 760.3 8 feet to a
1/2 inch iron rod (set) for corner,

 

South 21 degrees 59 minutes 54 seconds West a distance of 1154.00 feet to a
1/2 inch iron rod (set) for corner in the north high bank of Sand Beach Bayou;

 

THENCE with the east and north high bank of said Sand Beach Bayou as follows:

 

South 85 degrees 19 minutes 56 seconds West a distance of 128.15 feet,

South 85 degrees 39 minutes 01 seconds West a distance of 163.11 feet,

South 86 degrees 02 minutes 26 seconds West a distance of 149.91 feet and,

North 86 degrees 18 minutes 16 seconds West a distance of 63.49 feet to a
1/2 inch iron rod (set) in east right of way line of the aforementioned State
Highway No. 1 (Youree Drive);

 

THENCE North 25 degrees 27 minutes 21 seconds West with the east right of way
line of State Highway No. 1 (Youree Drive), a distance of 78.6 1 feet to a
1/2 inch iron rod (set) for an angle corner in said right of way line;

 

THENCE North 31 degrees 10 minutes 21 seconds West continuing with the said east
right of way line, a distance of 100.50 feet to a 1/2 inch iron rod (set) for an
angle corner in said right of way line.

 

THENCE North 25 degrees 27 minutes 21 seconds West continuing with the said east
right of way line, a distance of 1093.56 feet to the PLACE OF BEGTNNING.

 

Less and Except Lot 10A, Regal Crossing Unit 2 per plat thereof recorded at Book
6000, Page 54. Registry No. 2152463, Caddo Parish, Louisiana Records.

 

NOW KNOWN AS:

 

LOTS 1, 2, 3, 4, 4-A, 5, 6, 11 AND 12, REGAL CROSS ING Being a Subdivision of
Part of Fractional Section 37, Township 17 North, Range 13 West, Caddo Parish,
Louisiana, 13 Lots -39.499 Acres, a subdivision in the City of Shreveport, Caddo
Parish, Louisiana, as per that plat recorded in Book 5050, Pages 191- 192 under
Registry No. 2097143 of the Records of Caddo Parish, Louisiana.

 

AND

 

LOTS 7 A, 8A and 9A REGAL CROSSING UNIT 2 [Being a Resubdivision of Lots 7-10 of
Regal Crossing as recorded in Book 5050, Pages 191-192 of the Conveyance Records
of Caddo Parish, Louisiana, Being located in Fractional Section 37, Township 17
North Range 13 West Caddo Parish, Louisiana, Area 4.820 Acres], a subdivision in
the City of Shreveport, Caddo Parish, Louisiana, as per that plat recorded in
Book 6000, Page 54 under Registry No. 2152463 of the Records of Caddo Parish,
Louisiana.

 

--------------------------------------------------------------------------------


 

Village at Bay Park

 

Part of Private Claims 19 and 30, West side of Fox River, being all of Lot 1,
Volume 49 Certified Survey Maps, Page 1, Map No 7199 and all of Lot 1, Volume 40
Certified Survey Maps, Page 317, Map No. 6140 and part of vacated Holmgren Way
as described in Document No. 2130409, Brown County Records, all in the Village
of Ashwaubenon, County of Brown, State of Wisconsin, bounded and described as
follows: Commencing at the Brown County Certified Land Corner 30E/F-13/14(b),
said corner being on the Southerly line of Private Claim 30, West side of Fox
River; thence along the Southerly line of Private Claim 30 South 64° 04’ 11”
East, 623.24 feet; thence North 30° 04’ 39” East, 34.97 feet to a point on the
Northerly line of Willard Drive, said point being the point of beginning; thence
North 30° 04’ 39” East, 835.53 feet to a point at the Northeasterly corner of
Lot 3, Volume 15 Certified Survey Maps, Page 325, Map No. 3015 and the Southerly
line of Cormier Road; thence South 63° 58’ 49” East, 703.67 feet along the
Southerly line of Cormier Road; thence Southeasterly 19.19 feet along a curve to
the right whose radius is 12.00 feet, and whose chord bearing is South 19° 04’
41” East, 17.21 feet, to a point on the Westerly line of Holmgren Way; thence
along the Westerly line of Holmgren Way South 26° 09’ 44” West, 26.88 feet;
thence continuing along the Westerly line of Holmgren Way 436.68 feet on a curve
to the left whose radius is 640.00 feet, and whose chord bearing is South 06°
39’ 06” West 428.25 feet; thence continuing along the Westerly line of Holmgren
Way South 13° 06’ 12” East, 60.93 feet; thence continuing along the Westerly
line of Holmgren Way 318.36 feet on a curve to the right whose radius is 560.00
feet, and whose chord bearing is South 03° 19’ 50” West, 314.09 feet; thence
South 54° 45’ 59” West, 59.54 feet to a point on the Northerly line of Willard
Drive; thence continuing on the Northerly line of Willard Drive North 64° 06’
39” West, 234.97 feet to a point on the centerline of vacated Holmgren Way;
thence along the centerline of vacated Holmgren Way North 26° 09’ 44” East,
240.00 feet; thence North 63° 58’ 45” West, 219.85 feet to the Northeasterly
corner of Lot 1 of Volume 35 Certified Survey Maps, Page 262, Map No. 5416;
thence South 26° 12’ 04” West along the Easterly line of Lot 1 Volume 35
Certified Survey Maps, Page 262, Map No. 5416, 240.15 feet to the Southeasterly
corner of Lot 1 of Volume 35 Certified Survey Maps, Page 262, Map No. 5416 and
the Northerly line of Willard Drive; thence along the Northerly line of Willard
Drive North 64° 01’ 23” West, 592.93 feet to the point of beginning. EXCEPTING
THEREFROM those portions conveyed for road purposes as described in Document No.
2217221, corrected by Affidavit of Correction recorded as Document No. 2225865,
and Document No. 217222 corrected by Affidavit of Correction recorded as
Document No. 2225866, and Document No. 2217223.

 

Whispering Ridge

 

PARCEL 1:

 

Lot Two (2) and Outlot A, Whispering Ridge Replat Seven, a subdivision, Douglas
County, Nebraska.

 

PARCEL 2:

 

Outlot E, Whispering Ridge, a subdivision, Douglas County, Nebraska.

 

Heritage Square

 

Tract 1:

 

--------------------------------------------------------------------------------


 

All that tract or parcel of land lying and being in Land Lot 243 of the 10th
District, City of Conyers, Rockdale County, Georgia, and being more particularly
described as follows:

 

Commencing at a concrete monument found at me nor1heasterly comer of the mitered
right-of/way intersection of me existing westerly right-of-way of Georgia
Highway 138/20 (also known as McDonough Highway, having a variable width
right-of-way) and the existing nor1hem right-of-way of Georgia Highway 138 (also
known as Stockbridge Highway, having a variable ‘width right-of-way); 1hence
North 02 degrees 20 minutes 31 seconds West a distance of 175.85 feet to a 5/8”
rebar set, said 5/8” rebar set being the TRUE POINT OF BEGINNING. Thence leaving
said right-of-way South 89 degrees 59 minutes 30 seconds West a distance of
15&.48 feet to a PK nail set; hence North 57 degrees 33 minutes 59 seconds West
a distance of 184.16 feet to a 3/4” open top pipe found; thence North 00 degrees
07 minutes 59 seconds East a distance of 184.72 feet to a 5/8” rebar set; thence
North 89 degrees 07 minutes 49 seconds East a distance 313.68 feet to a PK nail
set on me westerly right-of-way of Georgia Highway 138/20 (also known as
McDonough Highway); 1hence along said right-of-way the following courses and
distances: South 00 degrees 51 minutes 55 seconds West a distance of 130.92 feet
to a concrete monument found; South 00 degrees 00 minutes 46 seconds East a
distance of 113.08 feet to a 5/8” rebar set; South 02 degrees 19 minutes 29
seconds East a distance of 44.28 feet to a 5/8” rebar set, said 5/8” rebar set
being the TRUE POINT OF BEGINNING.

 

Tract 2:

 

All that tract or parcel of land lying and being in Land Lot 243 of the 10th
District, City of Conyers, Rockdale County, Georgia, and being more particularly
described as follows:

 

Beginning at a concrete monument found at the nor1heasterly comer of the mitered
right-of-way intersection of the existing westerly right-of-way of Georgia
Highway 138/20 (also known as McDonough Highway, having a variable width
right-of-way) and the existing northern right-of way of Georgia Highway 13-8
(also known as Stockbridge Highway, having a variable width right-of-way);
thence along said proposed right-of-way of Georgia Highway 138 the following
courses and distances: South 87 degrees 07 minutes 38 seconds West a distance of
1833 feet to a 5/8” rebar set; South 45 degrees 05 minutes 31 seconds West a
distance of 5 1.83 feet to a 5/8” rebar set; Nor1h 90 degrees 00 minutes 00
seconds West a distance of 182.79 feet to a 5/8” rebar set; North 87 degrees 43
minutes 13 seconds West a distance of36.31 feet to a PK nail set; North 90
degrees 00 minutes 00 seconds West a distance of 90.93 feet to a 5/8” rebar set;
thence leaving said right-of-way North 00 degrees 11 minutes 25 seconds West a
distance of 311.01 feet to a 5/8” rebar set; thence South 89 degrees 22 minutes
15 seconds East a distance of 44.95 feet to a 3/4” open top pipe found; thence
South 57 degrees 33 minutes ,59 seconds East a distance of 184.16 feet to a PK
nail set; thence North 89 degrees 59 minutes 30 seconds East a distance of
158.48 feet to a 5/8” rebar set on the western right-of-way of Georgia Highway
138/20 (also known as McDonough Highway); thence along said right-of-way South
02 degrees 20 minutes 31 seconds East a distance of 175.85 feet to a concrete
monument found on the existing right-of way of Georgia Highway 138/20, said
concrete monument found being the TRUE POINT OF BEGINING.

 

Walgreens Plaza

 

LEGAL DESCRIPTION — TRACT ONE

 

Lying in Jacksonville Township, Onslow County, North Carolina, and being more
particularly described as follows:

 

--------------------------------------------------------------------------------


 

Beginning at an existing magnail; said magnail being located S 57°16’04” E
761.92 feet from North Carolina Geodectic Survey Marker “Rita 1985” (said marker
having Nad 83/1986 grid coordinates, N=369,539.0870 feet, E=2,457,655.2618
feet); said marker “Rita 1985” being further located S 57°04’56” E 3,560.2931
feet from North Carolina Geodectic Survey Marker “Hinson 1985” (said marker
having Nad 83/1986 coordinates N=371,473.8765 feet, E=2,454,666.5703 feet) (said
markers having a combined factor of 0.99991027).

 

Thence from said point of beginning so located running N 56°16’23” E 21.00 feet
to an existing magnail; thence N 33°43’37” W 70.21 feet to an existing magnail;
thence N 46°18’16” E 32.26 feet to a point; thence continuing N 46°18’16” E
20.08 feet to a point; thence continuing N 46°18’16” E 127.88 feet to an
existing magnail; thence N 20°17’44” E 28.96 feet to an existing magnail; thence
N 69°42’16” W 18.25 feet to an existing magnail; thence N 20°17’44” E 46.50 feet
to an existing iron stake in the right-of-way line of US HWY 258/NC HWY 24;
thence with said right-of-way line S 69°42’16” E 15.05 feet to an existing iron
pipe; thence continuing with said right-of-way line S 65°53’55” E 87.85 feet to
an existing iron pipe; thence continuing with said right-of-way line S 65°53’55”
E 143.06 feet to an existing right-of-way monument; thence S 20°41’14” E 84.39
feet to an existing right-of-way monument; said right-of-way monument being
located in the right-of-way line of NC HWY53; thence with said right-of-way line
S 46°18’16” W 85.52 feet to an existing iron pipe; thence S 46°18’16” W 184.81
feet to a point; thence S46°18’16” W 20.07 feet to a point; thence S 46°18’16” W
65.90 feet to an existing iron pipe; thence leaving said right-of-way line and
running N 43°41’44” W 61.74 feet to an existing magnail; thence N 33°43’37” W
53.21 feet to an existing magnail; thence N 33°43’37” W 37.12 feet to a point;
thence N 33°43’37” W 15.03 feet to a point; thence N 33°43’37 W 24.85 feet to
the point and place of beginning.

 

Containing 2.047 acres more or less excluding road right-of-way, and being Tract
1 depicted on the map entitle “Recombination Map for Record Survey for Walgreen
Co.,” dated January 2, 2009, recorded in Book 57, Page 109, SL M-943, in the
Onslow County, NC, Register of Deeds Office.

 

LEGAL DESCRIPTION — TRACT TWO

 

Lying in Jacksonville Township, Onslow County, North Carolina, and being more
particularly described as follows:

 

Beginning at an existing iron pipe; said existing iron pipe being located S
50°42’36” E 322.45 feet from North Carolina Geodectic Survey Marker “Rita 1985”
(said marker having Nad 83/1986 Grid Coordinates, N=369,539.0870 feet,
E=2,457,655.2618 feet); said Marker “Rita 1985” being further located S
57°04’56” E 3,560.2931 feet from North Carolina Geodectic Survey Marker “Hinson
1985” (said marker having Nad 83/1986 Coordinates N=371,473.8765 feet,
E-2,454,666.5703 feet) (said markers having a combined factor of 0.99991027).

 

Thence from said point of beginning so located running N 79°02’09” E 86.84 feet
to an existing PK Nail; thence N 73°06’36” E 44.67 feet to a point; thence N
56°19’59” E 75.06 feet to a point; thence N 33°43’47” W 99.54 feet to an
existing iron stake; said stake being located on the right-of-way line of US HWY
258/NC HWY 24; thence running with and along said right-of-way line S 88°23’45”
E 40.98 feet to an existing magnail; thence continuing along said right-of-way
line S 78°50’19” E 50.92 feet to a point; thence S 78°50’19” E 18.61 feet to a
point; thence S 78°50’19” E 133.96 feet to an existing magnail; thence S
69°42’16” E 87.98 feet to an existing magnail; thence S 69°42’16” E 53.72 feet
to an existing iron stake; thence leaving said right-of-way line and running S
20°17’44” W 31.50 feet to an existing magnail; thence S 69°42’16” E 18.25 feet
to

 

--------------------------------------------------------------------------------


 

an existing magnail; thence S 20°17’44” W 28.96 feet to an existing magnail;
thence S 46°18’16” W 127.88 feet to a point; thence S 46°18’16” W 20.08 feet to
a point; thence S 46°18’16” W 32.26 feet to an existing magnail; thence S
33°43’37” E 70.21 feet; thence S 56°16’23” W 21.00 to an existing magnail;
thence S 33°43’37”E 24.85 feet to a point; thence S 33°43’37” E 15.03 feet to a
point; thence S 33°43’37” E 37.12 feet to an existing magnail; thence S
56°16’23” W 205.83 feet to an existing iron stake; thence N 34°13’38” W 116.09
feet to an existing iron stake; thence N 55°46’22” E 48.00 feet to an existing
iron stake; thence N 34°13’38” W 286.86 feet to an existing iron stake; thence S
75°59’17” W 51.15 feet to an existing iron stake; thence N 34°13’38” W 45.96
feet to the point and place of beginning.

 

Containing 3.033 acres more or less excluding road right-of-way, and being Tract
2 depicted on the map entitled “Recombination Map for Record Survey for Walgreen
Co.” dated January 2, 2009, recorded in Book 57, Page 109, SL M-943, in the
Onslow County, NC, Register of Deeds Office.

 

LEGAL DESCRIPTION — TRACT THREE

 

Lying in Jacksonville Township, Onslow County, North Carolina, and being more
particularly described as follows:

 

Beginning at an existing iron stake; said existing iron stake being located S
40°57’07” E 781.16 feet from North Carolina Geodectic Survey Marker “Rita 1985”
(said marker having Nad 83/1986 Grid Coordinates, N=369,539.0870 feet;
E=2,457,655.2618 feet) said marker “Rita 1985” being further located S 57°04’56”
E 3,560.2931 feet from North Carolina Geodectic Survey Marker “Hinson 1985”
(said marker having Nad 83/1986 coordinates N=371,473.8765 feet;
E=2,454,666.5703 feet) (said markers having a combined factor of 0.9991027).

 

Thence form said point of beginning so located running N 56°16’23” E 205.83 feet
to an existing magnail; thence S 33°43’37” E 53.21 feet to an existing magnail;
thence S 43°41’44” E 61.74 feet to an existing iron stake; said existing iron
stake being located on the right-of-way line of NC HWY 53; thence running with
said right-of-way line S 46°18’16 W 184.98 feet to an existing magnail; thence N
88°39’46 W 40.61 feet to an existing magnail; said magnail being located on the
right-of-way line of NCSR 1135; thence running with said right-of-way line N
34°13’38” W 122.71 feet to the point and place of beginning; containing 0.627
acres more or less excluding road right-of-way, and being Tract 3 depicted on
the map entitled “Recombination Map for Record Survey for Walgreen Co.” dated
January 2, 2009, recorded in Book 57, Page 109, SL M-943, in the Onslow County,
NC, Register of Deeds Office.

 

LEGAL DESCRIPTION — TRACT FOUR

 

Lying in Jacksonville Township, Onslow County, North Carolina, and being more
particularly described as follows:

 

Beginning at an existing iron stake; said existing iron stake being located S
48°40’21” E 366.75 feet from North Carolina Geodectic Survey Marker “Rita 1985”
(said marker having Nad 83/1986 Grid Coordinates, N=369,539.0870 feet,
E=2,457,655.2618 feet); said marker “Rita 1985” being further located S
57°04’56” E 3,560.2931 feet from North Carolina Geodectic Survey Marker “Hinson
1985” (said marker having Nad 83/1986 Coordinates N=371,473.8765 feet,
E=2,454,666.5703 feet) (said markers having a combined factor of 0.99991027).

 

--------------------------------------------------------------------------------


 

Thence from said point of beginning so located running N 75°59’15” E 51.15 feet
to an existing iron stake; thence S 34°13’38” E 286.86 feet to an existing iron
stake; thence S 55°46’22” W 48.00 feet to an existing iron stake; said existing
iron stake being located on the right-of-way line of NCSR 1135; thence running
with said right-of-way line N 34°13’38” W 304.54 feet to the point of beginning.

 

Containing 0.325 acres more or less excluding road right-of-way, and being Tract
4 depicted on the map entitled “Recombination Map for Record Survey for Walgreen
Co.” dated January 2, 2009, recorded in Book 57, Page 109, SL M-943, in the
Onslow County, NC, Register of Deeds Office.

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Form of Bill of Sale

 

BILL OF SALE

 

[NAME OF SITE, CITY, STATE]

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, [SELLER], a [state] limited liability company (“Seller”),
does hereby sell, transfer and assign to [PURCHASER], a [state] limited
liability company (“Purchaser”), without representation, warranty or recourse,
all of Seller’s right, title and interest in and to the equipment (excluding
computer hardware and software) and other personal property situated on the real
estate located in                   ,                     , and more
particularly described in Exhibit A attached hereto and incorporated herein (the
“Real Estate”), owned by Seller and used in the operation of the Real Estate
(the “Personal Property”).

 

TO HAVE AND TO HOLD, the Personal Property unto Purchaser, its successors and
assigns.

 

The Personal Property transferred pursuant to this Bill of Sale is conveyed
AS-IS WHERE-IS WITHOUT ANY REPRESENTATION OF ANY KIND OR NATURE
WHATSOEVER, INCLUDING BUT NOT LIMITED TO WARRANTIES OF MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE OR NON-INFRINGEMENT.

 

This Bill of Sale is delivered pursuant to that certain Purchase and Sale
Agreement, dated as of                   , 2014, by and between Seller and
Purchaser, and is subject to all of the terms and conditions thereof, including
without limitation Article VIII thereof.

 

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Seller has executed this Bill of Sale as of the day and year
first above written.

 

 

SELLER:

 

 

 

[SELLER],

 

a [state] limited liability company

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Exhibit C

 

Form of Assignment of Leases

 

ASSIGNMENT AND ASSUMPTION

OF LEASES AND SECURITY DEPOSITS

 

[NAME OF SITE, CITY, STATE]

 

THIS ASSIGNMENT AND ASSUMPTION OF LEASES AND SECURITY DEPOSITS (“Assignment”) is
entered into as of the        day of             , 2014, by and between
[SELLER], a [state] limited liability company (“Assignor”), and [PURCHASER], a
[state] limited liability company (“Assignee”). Reference is hereby made to that
certain Purchase and Sale Agreement, dated       , 2014, between Assignor and
Assignee (the “Agreement”). Capitalized terms used herein but not defined herein
shall have the meaning ascribed to them in the Agreement.

 

1.                                      Property. The “Property” means the real
property located in [city, state], commonly known as [name of site], and more
particularly described in Exhibit A attached hereto and incorporated herein.

 

2.                                      Leases. The “Leases” means those leases,
tenancies, rental agreements and occupancy agreements affecting the Property,
and more particularly described in Exhibit B attached to this Assignment.

 

3.                                      Security Deposits. “Security Deposits”
means those certain refundable security deposits held by or for Assignor on
account of tenants under the Leases as such deposits and with respect to which
Assignee received a credit at the closing of the transaction with respect to
which this Assignment has been executed and delivered.

 

4.                                      Assignment. For good and valuable
consideration received by Assignor, the receipt and sufficiency of which are
hereby acknowledged, Assignor hereby grants, transfers and assigns to Assignee
the entire right, title and interest of Assignor in and to the Leases and the
Security Deposits, and all of Assignor’s right, title and interest in and to all
of the Actions (as such term is defined in the Agreement) listed on Exhibit E
relating to the Property (subject to any modifications of or supplements to
Exhibit E based upon any disclosures provided to Buyer by Seller since the date
of the Agreement), but reserving unto Assignor all uncollected rent attributable
to the period prior to the date hereof pursuant to Section 3.4(b)(viii) of the
Agreement.

 

5.                                      Assumption. Assignee hereby assumes the
covenants, agreements and obligations of Assignor as landlord or lessor under
the Leases as of the date of this Assignment, and assumes the obligations under
the Actions listed on Exhibit E to the Agreement relating to the Property
(subject to any modifications of or supplements to Exhibit E based upon any
disclosures provided to Buyer by Seller since the date of the Agreement).
Assignee further assumes all liability of Assignor for the proper refund or
return of the Security Deposits if, when and as required by the Leases.
Including but not limited to those events any obligations of items disclosed on
disclosure schedule

 

--------------------------------------------------------------------------------


 

6.                                      Attorneys’ Fees. If any action, suit,
arbitration or other proceeding is instituted by any party to this Assignment
for the purpose of interpreting any of the terms hereof or to prevent or remedy
a default hereunder by any other party, the prevailing party shall be reimbursed
by the non-prevailing party for all of such prevailing party’s reasonable
attorneys’ fees incurred in each and every such action, suit, arbitration or
other proceeding, including any and all appeals or petitions therefrom. As used
in this paragraph, attorneys’ fees shall be deemed to mean the reasonable,
actual costs of any legal services actually performed in connection with the
matters involved, calculated on the basis of the usual fee charged by the
attorney and any paralegals and legal staff performing such service.

 

7.                                      Successors and Assigns. This Assignment
shall be binding upon and inure to the benefit of Assignor and Assignee and
their respective successors and assigns.

 

8.                                      Limited Liability. By accepting this
Assignment, but subject to Section 8(e) of the Agreement, Assignee agrees that
it will look only to the proceeds of the Property for the performance or
liability for nonperformance of any and all obligations of Assignor hereunder,
it being expressly understood and agreed that no constituent member, manager or
partner in or agent of Assignor, nor any advisor, trustee, director, officer,
employee, beneficiary, shareholder, participant, representative or agent of any
corporation or trust that is or becomes a constituent member in Assignor shall
have any personal liability, directly or indirectly, under or in connection with
this Assignment, or any amendment or amendments hereto made at any time or
times, heretofore or hereafter, and Assignee and its successors and assigns and,
without limitation, all other persons and entities, shall look solely to the
proceeds of the Property for the payment of any claim or for any performance,
and Assignee, on behalf of itself and its successors and assigns, hereby waives
any and all such personal liability. This Section 8 is subject to, and not in
limitation of, the limitations on liability provided in Section 8(e) of the
Agreement.

 

9.                                      Counterparts. This Assignment may be
signed in any number of counterparts each of which shall be deemed to be an
original and all of which taken together shall constitute one and the same
instrument.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Assignor and Assignee have executed and delivered this
Assignment the day and year first above written.

 

 

ASSIGNOR:

 

 

 

[SELLER],

 

a [state] limited liability company

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

ASSIGNEE:

 

 

 

[PURCHASER],

 

a [state] limited liability company

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Exhibit D

 

Form of General Assignment

 

GENERAL ASSIGNMENT AND ASSUMPTION AGREEMENT

 

THIS GENERAL ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Assignment”) is entered
into as of the        day of             , 2014, by and between [SELLER], a
[state] limited liability company (“Assignor”), and [PURCHASER], a [state]
limited liability company (“Assignee”). Reference is hereby made to that certain
Purchase and Sale Agreement, dated       , 2014, between Assignor and Assignee
(the “Agreement”). Capitalized terms used herein but not defined herein shall
have the meaning ascribed to them in the Agreement.

 

1.                                      Property.  The “Property” means the real
property located in [city, state], commonly known as [name of site], and more
particularly described in Exhibit A attached hereto and incorporated herein.

 

2.                                      Assigned Contracts.  “Assigned
Contracts” means those maintenance, supply, service and other agreements
relating to the Property that are described in Exhibit B attached to this
Assignment.

 

3.                                      Intangible Property. The “Intangible
Property” shall have the same definition ascribed to it in the Agreement.

 

4.                                      Warranties and Permits.  “Warranties and
Permits” shall mean, to the extent assignable, all of Seller’s right title and
interest in all warranties and permits applicable to the Property or any
improvement or personal property located thereon.

 

5.                                      Assignment.  For good and valuable
consideration received by Assignor, the receipt and sufficiency of which are
hereby acknowledged, Assignor hereby grants, transfers and assigns to Assignee
the entire right, title and interest of Assignor in and to the Assigned
Contracts, Intangible Property and Warranties and Permits.

 

6.                                      Assumption.  Assignee hereby assumes the
covenants, agreements and obligations of Assignor as landlord or lessor under
the Assigned Contracts, Intangible Property and Warranties and Permits as of the
date of this Assignment.  Assignee hereby assumes the covenants, agreements and
obligations of Assignor under the Assigned Contracts which are applicable to the
period and required to be performed from and after the date of this Assignment,
but not otherwise.  Assignor shall remain liable for all covenants, agreements
and obligations under the Assigned Contracts and all other contracts related to
the Property for the period commencing July 1, 2014 and ending on the date of
this Assignment.  Assignor and/or Assignee may introduce a copy of this
Agreement in any dispute, litigation or other proceeding involving a third party
and any of the Assigned Contracts or other such contracts and, in such event,
this Agreement shall be deemed to be conclusive proof of the parties’ respective
liabilities under and with respect to the Assigned Contracts and such other
contracts.

 

7.                                      Attorneys’ Fees.  If any action, suit,
arbitration or other proceeding is instituted by any party to this Assignment
for the purpose of interpreting any of the terms hereof or to prevent

 

--------------------------------------------------------------------------------


 

or remedy a default hereunder by any other party, the prevailing party shall be
reimbursed by the non-prevailing party for all of such prevailing party’s
reasonable attorneys’ fees incurred in each and every such action, suit,
arbitration or other proceeding, including any and all appeals or petitions
therefrom.  As used in this paragraph, attorneys’ fees shall be deemed to mean
the reasonable, actual costs of any legal services actually performed in
connection with the matters involved, calculated on the basis of the usual fee
charged by the attorney and any paralegals and legal staff performing such
service.

 

8.                                      Successors and Assigns.  This Assignment
shall be binding upon and inure to the benefit of Assignor and Assignee and
their respective successors and assigns.

 

9.                                      Limited Liability.  By accepting this
Assignment, but subject to Section 8(e) of the Agreement, Assignee agrees that
it will look only to the proceeds of the Property for the performance or
liability for nonperformance of any and all obligations of Assignor hereunder,
it being expressly understood and agreed that no constituent member, manager or
partner in or agent of Assignor, nor any advisor, trustee, director, officer,
employee, beneficiary, shareholder, participant, representative or agent of any
corporation or trust that is or becomes a constituent member in Assignor shall
have any personal liability, directly or indirectly, under or in connection with
this Assignment, or any amendment or amendments hereto made at any time or
times, heretofore or hereafter, and Assignee and its successors and assigns and,
without limitation, all other persons and entities, shall look solely to the
proceeds of the Property for the payment of any claim or for any performance,
and Assignee, on behalf of itself and its successors and assigns, hereby waives
any and all such personal liability.  This Section 9 is subject to, and not in
limitation of, the limitations on liability provided in Section 3(e) of the
Agreement.

 

10.                               Counterparts.  This Assignment may be signed
in any number of counterparts each of which shall be deemed to be an original
and all of which taken together shall constitute one and the same instrument.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Assignor and Assignee have executed and delivered this
Assignment the day and year first above written.

 

 

ASSIGNOR:

 

 

 

[SELLER],

 

a [state] limited liability company

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

ASSIGNEE:

 

 

 

[PURCHASER],

 

a [state] limited liability company

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Exhibit E

 

Schedule of Litigation

 

1.              Shoppes at Prairie Ridge — bankruptcy of Dots tenant (initiated
prior to Merger Date).

 

2.              Shoppes at Prairie Ridge — eviction of Tazino’s tenant
(initiated prior to Merger Date).

 

3.              The Shoppes at Branson Hills — dispute with Peachtree Frozen
Yogurt tenant regarding past due amounts (initiated prior to Merger Date).

 

4.              Prattville Town Center — dispute with Le’s
Enterprises, Inc./Cosmo Nails (initiated prior to Merger Date).

 

5.              Heritage Square — dispute with All Vacuums tenant regarding
collection of rental amounts (initiated prior to Merger Date).

 

6.              Regal Court — dispute with Dick’s Sporting Goods regarding the
repair or replacement of certain storefront materials.

 

7.              Hawk Ridge — potential dispute with prior owner of the Hawk
Ridge Property regarding the lease with the UPS Store tenant.

 

--------------------------------------------------------------------------------


 

Exhibit F

 

Rent Roll

 

[to be attached.]

 

--------------------------------------------------------------------------------


 

Exhibit G

 

Contracts

 

The Shoppes at Branson Hills and Branson Hills Plaza

 

1.              Service Agreement, dated as of May 9, 2012, by and between North
American Property Maintenance, Inc., and Inland Diversified Branson Hills, LLC,
for landscaping services.

2.              Service Agreement, commencing as of November 1, 2013, by and
between North American Property Maintenance and Inland Diversified Real Estate
Services LLC, as agent for Inland Diversified Branson Hills, LLC, for snow
removal services.

3.              Alarm Services Agreement, dated as of April 1, 2012, by and
between Branson Security Services and Inland Diversified Real Estate Services
LLC.

4.              Service Agreement, dated as of May 9, 2012, by and between North
American Property Maintenance, Inc., and Inland Diversified Branson Hills, LLC,
for porter/sweeper services, as amended by that certain Amendment to Service
Agreement, dated as of February 6, 2013, by and between North American Property
Maintenance, Inc., and Inland Diversified Branson Hills, LLC.

5.              Service Agreement, dated as of September 12, 2013, by and
between Precision Waste Solutions, LLC, and Inland Diversified Real Estate
Services LLC, as agent for Inland Diversified Branson Hills, LLC.

 

Eastside Junction

 

1.              Service Agreement, commencing as of May 1, 2012, by and between
Athens Turf Management, Inc, and Inland Diversified Athens Eastside, LLC, as
amended by that certain Amendment to Service Agreement, dated as of April 11,
2013, by and between Athens Turf Management and Inland Diversified Athens
Eastside, LLC.

2.              Service Agreement, dated as of April 26, 2012, by and between
Grayson Bailey Landscaping and Inland Diversified Athens Eastside, LLC, as
amended by that certain Amendment to Service Agreement, dated as of March 14,
2013, by and between Grayson Bailey Landscaping and Inland Diversified Athens
Eastside, LLC.

3.              Service Agreement, dated as of October 24, 2013, by and between
Grounds Control of Huntsville, Inc., and Inland Diversified Real Estate Services
LLC, as agent for Inland Diversified Athens Eastside, LLC.

4.              Service Agreement, dated as of September 20, 2013, by and
between Central Fire Protection, Inc., and Inland Diversified Real Estate
Services LLC, as agent for Inland Diversified Athens Eastside, LLC.

5.              Service Agreement, dated as of April 20, 2012, by and between
BHT Grease Trap Services and Inland Diversified Athens Eastside, LLC, as amended
by that certain Amendment to Service Agreement, dated as of April 11, 2013, by
and between BHT Grease Trap Services and Inland Diversified Athens Eastside,
LLC.

6.              Service Agreement, dated as of April 17, 2012, by and between
Power Vac Services and Inland Diversified Athens Eastside, LLC.

7.              Service Agreement, commencing as of May 1, 2012, by and between
Fish Window Cleaning and Inland Diversified Athens Eastside, LLC, as amended by
that certain

 

--------------------------------------------------------------------------------


 

Amendment to Service Agreement, dated as of April 11, 2013, by and between Fish
Window Cleaning and Inland Diversified Athens Eastside, LLC.

8.              Service Agreement, commencing as of June 1, 2012, by and between
Holt’s Pest Control and Inland Diversified Athens Eastside, LLC, as amended by
that certain Amendment to Service Agreement, dated as of April 11, 2013, by and
between Holt’s Pest Control Services and Inland Diversified Athens Eastside,
LLC.

 

Harvest Square

 

1.              Service Agreement, dated as of January 2013, by and between
Appalachia Landscaping and Inland Diversified Harvest Square, L.L.C.

2.              Service Agreement, dated as of October 24, 2013, by and between
Grounds Control of Huntsville, Inc., and Inland Diversified Real Estate Services
LLC, as agent for Inland Diversified Harvest Square, LLC.

3.              Service Agreement, dated as of September 20, 2013, by and
between Central Fire Protection, Inc., and Inland Diversified Real Estate
Services, LLC, as agent for Inland Diversified Harvest Square, LLC.

4.              Service Agreement, dated as of February 9, 2012, by and between
Metro Clean and Green and Inland Diversified Harvest Square, LLC, as amended by
that certain Amendment to Service Agreement, dated as of April 11, 2013.

5.              Outdoor Container License Agreement, dated as of January 31,
2012, by and between Precision Waste Solutions, L.L.C., and Inland Diversified
Real Estate Services, LLC.

 

Landing at Ocean Isle Beach

 

1.              Service Agreement, dated as of January 24, 2014, by and between
Green Up Inc., and Inland Diversified Real Estate Services LLC, as agent for
Inland Diversified Ocean Isle Beach Landing, LLC.

2.              Monitoring Service Agreement, dated as of June 25, 2013, by and
between SimplexGrinnell and Inland Diversified Real Estate Services LLC.

3.              Service Agreement, commencing as of April 1, 2013, by and
between Southco Commercial Property Maintenance and Inland Diversified Ocean
Isle Beach Landing, LLC, for vacant unit window cleaning services.

4.              Service Agreement, dated as of March 1, 2013, by and between
Southco Commercial Property Maintenance and Inland Diversified Ocean isle Beach
Landing, LLC, for parking lot sweeping and additional services.

 

Shoppes at Prairie Ridge

 

1.              Service Agreement, dated as of April 3, 2012, by and between The
Bristol Group and Inland Diversified Pleasant Prairie Ridge, L.L.C.

2.              Service Agreement, commencing as of October 15, 2012, by and
between The Bristol Group and Inland Diversified Pleasant Prairie Ridge, L.L.C.

3.              Service Agreement, dated as of December 9, 2011, by and between
Waste Management of Illinois, Inc., and Inland Diversified Pleasant Prairie
Ridge, LLC.

 

--------------------------------------------------------------------------------


 

4.              Service Agreement, dated as of January 3, 2012, by and between
Waste Management of Illinois, Inc., and Inland Diversified Pleasant Prairie
Ridge, LLC.

 

Copps Grocery Store

 

None.

 

Fox Point

 

1.              Service Agreement, dated as of April 3, 2012, by and between
David J. Frank Landscape Contracting, Inc., and Inland Diversified Neenah Fox
Point, L.L.C.

2.              Service Agreement, dated as of April 9, 2013, by and between
Reliable Sweep Inc., and Inland Diversified Neenah Fox Point, LLC.

3.              Service Agreement, dated as of November 29, 2011, by and between
Waste Management of Illinois, Inc., and Inland Diversified Neenah Fox Point,
L.L.C.

 

Heritage Square

 

1.              Service Agreement, dated as of December 6, 2012, by and between
Davis Brothers Landscaping and Inland Diversified Conyers Heritage, LLC, for
landscaping services.

2.              Service Agreement, dated as of October 24, 2013, by and between
Davis Brothers Landscaping and Inland Diversified Real Estate Services LLC, as
agent for Inland Diversified Conyers Heritage, LLC, for snow removal services.

3.              Service Agreement, dated as of June 16, 2012, by and between
Atlanta Sweeping Services and Inland Diversified Conyers Heritage, LLC.

4.              Service Agreement, dated as of June 26, 2012, by and between
Flexible Pest Services, LLC, and Inland Diversified Conyers Heritage, LLC.

 

The Shoppes at Hawk Ridge

 

1.              Service Agreement, dated as of November 19, 2013, by and between
Pro Lawns, Inc., and Inland Diversified Real Estate Services LLC, as agent for
Inland Diversified Lake St. Louis Hawk Ridge, LLC, for landscaping services.

2.              Service Agreement, dated as of October 22, 2013, by and between
Pro Lawns, Inc., and Inland Diversified Real Estate Services LLC, as agent for
Inland Diversified Lake St. Louis Hawk Ridge, LLC, for snow removal services.

3.              Service Agreement, dated as of March 12, 2013, by and between
Katsam, LLC, and Inland Diversified Lake St. Louis Hawk Ridge, LLC.

4.              Customer Service Agreement, dated as of April 5, 2012, by and
between Allied Services, LLC d/b/a Allied Waste Services of Bridgeton and Inland
Diversified Lake St. Louis Hawk Ridge, LLC.

 

Prattville Town Center

 

1.              Service Agreement, commencing as of February 1, 2013, by and
between American Sweeping and Inland Diversified Prattville Legends, L.L.C.

 

--------------------------------------------------------------------------------


 

2.              Service Agreement, dated as of October 24, 2013, by and between
American Sweeping, Inc., and Inland Diversified Real Estate Services LLC, as
agent for Inland Diversified Prattville Legends, LLC.

3.              Service Agreement, dated as of January 31, 2013, by and between
Arrow Pest Control and Inland Diversified Prattville Legends, L.L.C.

4.              Service Agreement, dated as of November 1, 2013, by and between
Central Alabama Landcare, LLC, and Inland Diversified Real Estate Services LLC,
as agent for Inland Diversified Prattville Legends, LLC.

5.              Service Agreement, dated as of September 20, 2013, by and
between Central Fire Protection, Inc., and Inland Diversified Real Estate
Services LLC, as agent for Inland Diversified Prattville Legends, LLC.

6.              Service Agreement, dated as of September 25, 2013, by and
between Crosby Electric Company, Inc., and Inland Diversified Real Estate
Services LLC, as agent for Inland Diversified Prattville Legends, LLC.

7.              Service Agreement, dated as of March 6, 2014, by and between
Peaches ‘n Clean Commercial Services and Inland Diversified Real Estate Services
LLC, as agent for Inland Diversified Prattville Legends, LLC, as amended by that
certain Amendment to Service Agreement, dated as of April 1, 2014, by and
between Peaches ‘n Clean Commercial Services and Inland Diversified Prattville
Legends, LLC.

8.              Service Agreement, dated as of June 26, 2014, by and between
Southeastern Striping, LLC, and Inland Diversified Prattville Legends, LLC.

9.              Service Agreement, dated as of April 28, 2014, by and between
Southeastern Striping, L.L.C., and Inland Diversified Real Estate Services LLC,
as agent for Inland Diversified Prattville Legends, LLC.

10.       Service Agreement, dated as of October 10, 2013, by and between
Property Management Source, LLC, and Inland Diversified Real Estate Services
LLC, as agent for Inland Diversified Prattville Legends, LLC.

11.       Time and Materials Service Agreement, dated as of August 6, 2012, by
and between Sylvania Lighting Services and Inland Diversified Real Estate
Services, LLC.

12.       Service Agreement, dated as of November 2012, by and between Waste
Away Group Inc. d/b/a Waste Management of South Alabama, and Inland Diversified
Prattville Legends, LLC.

 

Fairgrounds Crossing

 

1.              Service Agreement, dated as of June 9, 2012, by and between
Navigator Property Maintenance and Inland Diversified Hot Springs Fairgrounds,
LLC, for landscaping services.

2.              Service Agreement, dated as of October 24, 2013, by and between
Navigator Property Maintenance and Inland Diversified Real Estate Services LLC,
and Inland Diversified Hot Springs Fairgrounds, LLC, for snow removal services.

3.              Monitoring Proposal/Agreement, dated as of October 17, 2011, by
and between Dunk Fire & Security and Inland Diversified Hot Springs Fairgrounds,
LLC.

4.              Service Agreement, dated as of May 14, 2012, by and between
Brooks Grease Service, Inc., and Inland Diversified Hot Springs Fairgrounds,
LLC.

 

--------------------------------------------------------------------------------


 

5.              Service Agreement, commencing as of September 1, 2012, by and
between Navigator Property Maintenance and Inland Diversified Hot Springs
Fairgrounds, LLC, for porter/sweeper services.

 

Regal Court

 

1.              Service Agreement, dated as of July 9, 2013, by and between
Lawnmasters of Shreveport, LLC, and Inland Diversified Real Estate Services LLC,
as agent for Inland Diversified Shreveport Regal Court, LLC.

2.              Monitoring Information & Agreement, dated as of May 26, 2010, by
and between Inland Diversified Real Estate Services Inc., and AAA Safety, Inc.,
as amended by that certain Amendment to Service Agreement, dated as of
November 5, 2013, by and between AAA Safety, Inc., and Inland Diversified Regal
Court, LLC.

3.              Service Agreement, dated as of October 3, 2013, by and between
Fire Tech Systems, Inc., and Inland Diversified Real Estate Services LLC, as
agent for Inland Diversified Shreveport Regal Court, LLC.

4.              Service Agreement, dated as of March 11, 2012, by and between
True Line Pavement Striping & Stencils, and Inland Diversified Real Estate
Services, L.L.C., as agent for Inland Diversified Shreveport Regal Court,
L.L.C., as amended by that certain Amendment to Service Agreement, dated as of
March 11, 2012, by and between True Line Pavement Striping & Stencils, and
Inland Diversified Shreveport Regal Court, L.L.C.

5.              Service Agreement, dated as of February 28, 2013, by and between
Law’s Sweeping, LLC, and Inland Diversified Shreveport Regal Court, LLC.

6.              Service Agreement, dated as of April 30, 2013, by and between
Precision Waste, and Inland Diversified Shreveport Regal Court, L.L.C.

7.              Orkin Pest Control Commercial Services Agreement, dated as of
February 8, 2011, by and between Orkin Pest Control and Inland Diversified Real
Estate Services.

 

Walgreen’s Plaza

 

1.              Service Agreement, dated as of December 31, 2012, by and between
Butler Trieu, Inc., and Inland Diversified Real Estate Services LLC, as agent
for Inland Diversified Jacksonville Richlands, LLC, for landscaping services.

2.              Service Agreement, dated as of December 31, 2012, by and between
Butler Trieu, Inc., and Inland Diversified Real Estate Services LLC, as agent
for Inland Diversified Jacksonville Richlands, LLC, for sweeping and porter
services.

3.              Service Agreement, dated as of December 31, 2012, by and between
Butler Trieu, Inc., and Inland Diversified Real Estate Services LLC, as agent
for Inland Diversified Jacksonville Richlands, LLC, for pressure washing
services.

 

Whispering Ridge

 

1.              Service Agreement, dated as of October 3, 2013, by and between
Lawn Land & Beyond, LLC, and Inland Diversified Real Estate Services LLC, as
agent for Inland Diversified Omaha Whispering Ridge, LLC.

 

--------------------------------------------------------------------------------


 

2.              Service Agreement, dated as of January 3, 2013, by and between
Amerilawn of Nebraska and Inland Diversified Omaha Whispering Ridge, L.L.C.

 

Village at Bay Park

 

1.              Service Agreement, dated as of April 3, 2012, by and between
David J. Frank Landscape Contracting, Inc., and Inland Diversified Ashwaubenon
Bay Park, L.L.C.

2.              Service Agreement, dated as of October 31, 2013, by and between
1st Choice Landscaping and Inland Diversified Real Estate Services LLC, as agent
for AIG Baker Bay Park, LLC.

3.              Monitoring Service Agreements for Building A, Building B,
Building C, Building D and Building E, dated as of March 14, 2011, by and
between SimplexGrinnell and Inland Diversified Ashwaubenon Bay Park, L.L.C.

4.              Service Agreement, commencing as of June 1, 2012, by and between
Reliable Sweep, Inc., and Inland Diversified Ashwaubenon Bay Park, L.L.C.

5.              Service Agreement, dated as of March 1, 2011, by and between
Waste Management and Inland Diversified Ashwaubenon Bay Park, L.L.C.

 

--------------------------------------------------------------------------------


 

Exhibit H

 

Preapproved Leases

 

Property

 

Tenant

Regal Court

 

Party City

Regal Court

 

Carter’s

Regal Court

 

Bunt Cakes

Prattville Town Center

 

Kirkland’s

Walgreen’s Plaza

 

ER Care

Shoppes at Prairie Ridge

 

Barre & Co.

 

--------------------------------------------------------------------------------